--------------------------------------------------------------------------------

Exhibit 10.1
 
Graphic [logo.jpg]
REVOLVING CREDIT AND SECURITY AGREEMENT
 
 
PNC BANK, NATIONAL ASSOCIATION
 
(AS LENDER AND AS AGENT)
 
WITH
 
IMAGE ENTERTAINMENT, INC.
 
AND
 
IMAGE/MADACY HOME ENTERTAINMENT, LLC
 
(BORROWERS)
 
 
JUNE 23, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page

 
I
DEFINITIONS 
1

 
 
1.1
Accounting Terms 
1

 
 
1.2
General Terms 
1

 
 
1.3
Uniform Commercial Code Terms 
28

 
 
1.4
Certain Matters of Construction 
28

 
II
ADVANCES, PAYMENTS 
29

 
 
2.1
Revolving Advances 
29

 
 
2.2
Procedure for Revolving Advances Borrowing 
31

 
 
2.3
Disbursement of Advance Proceeds 
33

 
 
2.4
[Reserved] 
33

 
 
2.5
Maximum Advances 
33

 
 
2.6
Repayment of Advances 
33

 
 
2.7
Repayment of Excess Advances 
34

 
 
2.8
Statement of Account 
34

 
 
2.9
Letters of Credit 
34

 
 
2.10
Issuance of Letters of Credit 
34

 
 
2.11
Requirements For Issuance of Letters of Credit 
35

 
 
2.12
Disbursements, Reimbursement 
36

 
 
2.13
Repayment of Participation Advances 
37

 
 
2.14
Documentation 
37

 
 
2.15
Determination to Honor Drawing Request 
38

 
 
2.16
Nature of Participation and Reimbursement Obligations 
38

 
 
2.17
Indemnity 
40

 
 
2.18
Liability for Acts and Omissions 
40

 
 
2.19
Additional Payments 
41

 
 
2.20
Manner of Borrowing and Payment 
41

 
 
2.21
Mandatory Prepayments 
42

 
 
2.22
Use of Proceeds 
43

 
 
2.23
Defaulting Lender 
43

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
III
INTEREST AND FEES 
44

 
 
3.1
Interest 
44

 
 
3.2
Letter of Credit Fees 
45

 
 
3.3
Closing Fee and Facility Fee 
45

 
 
3.4
Collateral Evaluation Fee, Collateral Monitoring Fee and Fee Letter 
46

 
 
3.5
Computation of Interest and Fees 
46

 
 
3.6
Maximum Charges 
46

 
 
3.7
Increased Costs 
46

 
 
3.8
Basis For Determining Interest Rate Inadequate or Unfair 
47

 
 
3.9
Capital Adequacy 
48

 
 
3.10
Gross Up for Taxes 
48

 
 
3.11
Withholding Tax Exemption 
49

 
IV
COLLATERAL:  GENERAL TERMS 
50

 
 
4.1
Security Interest in the Collateral 
50

 
 
4.2
Perfection of Security Interest 
50

 
 
4.3
Disposition of Collateral 
51

 
 
4.4
Preservation of Collateral 
51

 
 
4.5
Ownership of Collateral 
51

 
 
4.6
Defense of Agent’s and Lenders’ Interests 
52

 
 
4.7
Books and Records 
52

 
 
4.8
Financial Disclosure 
52

 
 
4.9
Compliance with Laws 
53

 
 
4.10
Inspection of Premises 
53

 
 
4.11
Insurance 
53

 
 
4.12
Failure to Pay Insurance 
54

 
 
4.13
Payment of Taxes 
54

 
 
4.14
Payment of Leasehold Obligations 
54

 
 
4.15
Receivables 
55

 
 
4.16
Inventory 
57

 
 
4.17
Maintenance of Equipment 
57

 
 
4.18
Exculpation of Liability 
57

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
 
4.19
Environmental Matters 
58

 
 
4.20
Financing Statements 
59

 
V
REPRESENTATIONS AND WARRANTIES 
59

 
 
5.1
Authority 
59

 
 
5.2
Formation and Qualification 
60

 
 
5.3
Survival of Representations and Warranties 
60

 
 
5.4
Tax Returns 
60

 
 
5.5
Financial Statements 
60

 
 
5.6
Entity Names 
61

 
 
5.7
O.S.H.A 
61

 
 
5.8
Solvency; No Litigation, Violation, Indebtedness or Default 
62

 
 
5.9
Intellectual Property 
63

 
 
5.10
Licenses and Permits 
64

 
 
5.11
Default of Indebtedness 
64

 
 
5.12
No Default 
64

 
 
5.13
No Burdensome Restrictions 
64

 
 
5.14
No Labor Disputes 
64

 
 
5.15
Margin Regulations 
64

 
 
5.16
Investment Company Act 
64

 
 
5.17
Disclosure 
64

 
 
5.18
[Reserved] 
65

 
 
5.19
Swaps 
65

 
 
5.20
Conflicting Agreements 
65

 
 
5.21
Application of Certain Laws and Regulations 
65

 
 
5.22
Business of Borrowers 
65

 
 
5.23
Section 20 Subsidiaries 
65

 
 
5.24
Anti-Terrorism Laws 
65

 
 
5.25
Trading with the Enemy 
66

 
 
5.26
Federal Securities Laws 
66

 
 
5.27
Security Interests of SAG and WGA 
66

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
VI
AFFIRMATIVE COVENANTS
66

 



 
6.1
Payment of Fees 
66

 
 
6.2
Conduct of Business and Maintenance of Existence and Assets 
67

 
 
6.3
Violations 
67

 
 
6.4
Government Receivables 
67

 
 
6.5
Financial Covenants 
67

 
 
6.6
Execution of Supplemental Instruments 
67

 
 
6.7
Payment of Indebtedness 
67

 
 
6.8
Standards of Financial Statements 
68

 
 
6.9
Federal Securities Laws 
68

 
 
6.10
Copyrights 
68

 
 
6.11
License Agreements 
68

 
VII
NEGATIVE COVENANTS 
69

 
 
7.1
Merger, Consolidation, Acquisition and Sale of Assets 
69

 
 
7.2
Creation of Liens 
70

 
 
7.3
Guarantees 
70

 
 
7.4
Investments 
70

 
 
7.5
Loans 
70

 
 
7.6
Capital Expenditures 
71

 
 
7.7
Dividends; Distributions 
71

 
 
7.8
Indebtedness 
72

 
 
7.9
Nature of Business 
73

 
 
7.10
Transactions with Affiliates 
73

 
 
7.11
[Reserved] 
73

 
 
7.12
Subsidiaries 
74

 
 
7.13
Fiscal Year and Accounting Changes 
74

 
 
7.14
Pledge of Credit 
74

 
 
7.15
Amendment of Borrowers’ Organizational Documents 
74

 
 
7.16
Compliance with ERISA 
74

 
 
7.17
Prepayment of Indebtedness 
75

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
 
7.18
Anti-Terrorism Laws 
75

 
 
7.19
Membership/Partnership Interests 
75

 
 
7.20
Trading with the Enemy Act 
75

 
 
7.21
[Reserved] 
75

 
 
7.22
Other Agreements 
75

 
VIII
CONDITIONS PRECEDENT 
76

 
 
8.1
Conditions to Initial Advances 
76

 
 
8.2
Conditions to Each Advance 
79

 
 
8.3
Conditions Subsequent 
80

 
IX
INFORMATION AS TO BORROWERS 
80

 
 
9.1
Disclosure of Material Matters 
80

 
 
9.2
Schedules 
81

 
 
9.3
Environmental Reports 
81

 
 
9.4
Litigation 
81

 
 
9.5
Material Occurrences 
81

 
 
9.6
Government Receivables 
82

 
 
9.7
Annual Financial Statements 
82

 
 
9.8
Quarterly Financial Statements 
82

 
 
9.9
Monthly Financial Statements 
82

 
 
9.10
Other Reports 
83

 
 
9.11
Additional Information 
83

 
 
9.12
Projected Operating Budget 
83

 
 
9.13
Variances From Operating Budget 
83

 
 
9.14
Notice of Suits, Adverse Events 
83

 
 
9.15
ERISA Notices and Requests 
84

 
 
9.16
Additional Documents 
84

 
X
EVENTS OF DEFAULT 
85

 
 
10.1
Nonpayment 
85

 
 
10.2
Breach of Representation 
85

 
 
10.3
Financial Information 
85

 
 
v

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
 
10.4
Judicial Actions 
85

 
 
10.5
Noncompliance 
85

 
 
10.6
Judgments 
85

 
 
10.7
Bankruptcy 
85

 
 
10.8
Inability to Pay 
86

 
 
10.9
Subsidiary Bankruptcy 
86

 
 
10.10
Material Adverse Effect 
86

 
 
10.11
Lien Priority 
86

 
 
10.12
Material Contracts 
86

 
 
10.13
Cross Default 
86

 
 
10.14
Termination or Asserted Invalidity of Sponsor Guaranty 
86

 
 
10.15
Change of Ownership 
86

 
 
10.16
Invalidity 
86

 
 
10.17
[Reserved]; 
87

 
 
10.18
Seizures 
87

 
 
10.19
[Reserved]; or 
87

 
 
10.20
Pension Plans 
87

 
XI
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT 
87

 
 
11.1
Rights and Remedies 
87

 
 
11.2
Agent’s Discretion 
89

 
 
11.3
Setoff 
89

 
 
11.4
Rights and Remedies not Exclusive 
89

 
 
11.5
Allocation of Payments After Event of Default 
89

 
XII
WAIVERS AND JUDICIAL PROCEEDINGS 
90

 
 
12.1
Waiver of Notice 
90

 
 
12.2
Delay 
90

 
 
12.3
Jury Waiver 
90

 
XIII
EFFECTIVE DATE AND TERMINATION 
91

 
 
13.1
Term 
91

 
 
13.2
Termination 
91

 
 
vi

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
XIV
REGARDING AGENT 
92

 
 
14.1
Appointment 
92

 
 
14.2
Nature of Duties 
92

 
 
14.3
Lack of Reliance on Agent and Resignation 
93

 
 
14.4
Certain Rights of Agent 
93

 
 
14.5
Reliance 
93

 
 
14.6
Notice of Default 
94

 
 
14.7
Indemnification 
94

 
 
14.8
Agent in its Individual Capacity 
94

 
 
14.9
Delivery of Documents 
94

 
 
14.10
Borrowers’ Undertaking to Agent 
94

 
 
14.11
No Reliance on Agent’s Customer Identification Program 
95

 
 
14.12
Other Agreements 
95

 
XV
BORROWING AGENCY; CO-BORROWERS 
95

 
 
15.1
Borrowing Agency Provisions 
95

 
 
15.2
Joint and Several Liability of Borrowers 
96

 
XVI
MISCELLANEOUS 
99

 
 
16.1
Governing Law 
99

 
 
16.2
Entire Understanding 
99

 
 
16.3
Successors and Assigns; Participations; New Lenders 
102

 
 
16.4
Application of Payments 
103

 
 
16.5
Indemnity 
104

 
 
16.6
Notice 
104

 
 
16.7
Survival 
106

 
 
16.8
Severability 
107

 
 
16.9
Expenses 
107

 
 
16.10
Injunctive Relief 
107

 
 
16.11
Consequential Damages 
107

 
 
16.12
Captions 
107

 
 
16.13
Counterparts; Facsimile Signatures 
107

 
 
vii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
 
16.14
Construction 
108

 
 
16.15
Confidentiality; Sharing Information 
108

 
 
16.16
Publicity 
108

 
 
16.17
Certifications From Banks and Participants; USA PATRIOT Act 
108

 
 
viii

--------------------------------------------------------------------------------

 
  
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits

   
Exhibit 1.2(a)
Borrowing Base Certificate
Exhibit 1.2(b)
Compliance Certificate
Exhibit 1.2(c)
Sponsor Quarterly Report
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 5.5(b)
Financial Projections
Exhibit 8.1(n)
Financial Condition Certificate
Exhibit 16.3
Commitment Transfer Supplement

 
Schedules

   
Schedule 1.2
Permitted Encumbrances
Schedule 4.5
Equipment and Inventory Locations
Schedule 4.15(h)
Deposit and Investment Accounts
Schedule 4.19
Real Property
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.8(b)
Litigation
Schedule 5.8(d)
Plans
Schedule 5.10
Licenses and Permits
Schedule 5.14
Material Contracts
Schedule 5.14
Labor Disputes
Schedule 7.3
Guarantees
Schedule 7.5
Loans
Schedule 7.8
Indebtedness
Schedule 7.12
Joint Ventures



 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of June 23, 2011 among IMAGE
ENTERTAINMENT, INC., a corporation organized under the laws of the State of
Delaware (“Image”), IMAGE/MADACY HOME ENTERTAINMENT, LLC, a limited liability
company formed under the laws of the State of California (“IMHE”) (Image and
IMHE, each a “Borrower”, and collectively “Borrowers”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative and collateral agent on behalf and for
the benefit of itself and the Lenders (PNC, in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I              DEFINITIONS.
 
1.1           Accounting Terms.  As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended March 31,
2010.
 
1.2           General Terms.  For purposes of this Agreement the following terms
shall have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
 
“Active Licensed/Owned Titles” shall have the meaning set forth in Section 6.10
hereof.
 
“Active Non-Licensed/Owned Titles” shall have the meaning set forth in Section
6.10 hereof.
 
“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.
 
“Advances” shall mean and include the Revolving Advances and Letters of Credit.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%.  For purposes of this definition, “Daily LIBOR Rate” shall mean, for any
day, the rate per annum determined by Agent by dividing (x) the Published Rate
by (y) a number equal to 1.00 minus the percentage prescribed by the Federal
Reserve for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day.  For the purposes of this definition,
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
 
“Authority” shall mean any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency.
 
“Availability Block” shall mean $2,600,000; provided that the Availability Block
shall be reduced to $0 upon satisfaction of each of the following conditions as
determined by Agent in its reasonable discretion (such conditions to be tested
for annually by Agent as of the end of each fiscal year of Image on the basis of
the audited consolidated financial statements of Image delivered to Agent
pursuant to Section 9.7 hereof commencing with the fiscal year ending March 31,
2012):  (w) Borrowers have EBITDA, calculated for such most recently completed
fiscal year, of not less than $10,000,000, (x) Borrowers have a Net Operating
Income for such most recently completed fiscal year of not less than $4,000,000,
(y) Borrowers have a Net Pre-Dividend Income for such most recently completed
fiscal year of not less than $2,000,000 and (z) no Event of Default shall have
occurred and be continuing.  Each such condition and calculation listed in
clauses (w) through (z) herein shall be confirmed and demonstrated, as
applicable, to Agent in a certificate duly executed by the President, Chief
Financial Officer, Treasurer or Controller of the Borrowing Agent by which such
officer shall certify to Agent the calculations thereof as of the date of such
certificate.
 
 
2

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.
 
“Bankruptcy Laws” means, collectively, (a) the Bankruptcy Code and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws of the United States or other applicable
jurisdictions relating to debtor relief from time to time in effect and
affecting the rights of creditors generally.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowing Agent” shall mean Image.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
 
 
3

--------------------------------------------------------------------------------

 
 
“Broadcast Receivable” shall mean a Receivable of any Borrower which is
generated from selling content rights to a television network for broadcasting
over a certain period of time.  Contracts related to such Receivables shall
state the title, delivery date, format, dates of broadcast, the number of times
to be broadcasted, and payment terms.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Ownership” shall mean (a) 50% or more of the Equity Interests of
Image is no longer owned or controlled by Sponsor or any one or more Sponsor
Affiliated Funds or (b) 70% or more (or, after the consummation of the IMHE
Minority Interest Repurchase, 100%) of the Equity Interests of IMHE is no longer
owned or controlled by Image, in each case each of the foregoing clauses (a) and
(b) as determined on a fully diluted basis (including for the purposes of the
calculation of percentage ownership, any Equity Interests into which any Equity
Interests of Image held by Sponsor or any one or more Sponsor Affiliated Funds
are convertible or for which any such Equity Interests of Image or of any other
Person may be exchanged and any Equity Interests issuable to Sponsor or any one
or more Sponsor Affiliated Funds upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by Sponsor or any
one or more Sponsor Affiliated Funds) or (b) any merger, consolidation or sale
of substantially all of the property or assets of any Borrower.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates (provided that for the purposes of this definition, “Affiliate”
shall not include any Affiliate of Sponsor (or any funds sponsored by or
otherwise related to Sponsor or its Affiliates other than Borrowers and their
Subsidiaries)).
 
 
4

--------------------------------------------------------------------------------

 
 
“Chatsworth Landlord Agreement” shall mean that Landlord Agreement dated on or
near the Closing Date among Amiscope Properties, as landlord, Image, as tenant,
and Agent relating to Image’s lease at its headquarters facility located at
20525 Nordhoff Street, Suite 200, Chatsworth, California  91311.
 
“Clean-Down Period” shall mean a period of at least thirty (30) consecutive days
during each calendar year between January 1 and April 30.
 
“Closing Date” shall mean June 23, 2011 or such other date as may be agreed to
by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations thereunder.
 
“Collateral” shall mean and include:
 
(a)           all Receivables;
 
(b)           all Equipment;
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 
(e)           all Investment Property;
 
(f)            all Real Property;
 
(g)           all Subsidiary Stock;
 
(h)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter-of-credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to clauses (a), (b), (c), (d),
(e), (f), (g) or (h) of this Paragraph; and
 
(j)            all proceeds and products of clauses (a), (b), (c), (d), (e),
(f), (g), (h) and (i) of this Paragraph in whatever form, including, but not
limited to:  cash, deposit accounts (whether or not comprised solely of
proceeds), certificates of deposit, insurance proceeds (including hazard, flood
and credit insurance), negotiable instruments and other instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds and tort claim proceeds.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or 16.3(d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate in substantially
the form of Exhibit 1.2(b) to be signed by the Chief Financial Officer,
Treasurer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such
Default(s) and/or Event(s) of Default and, such certificate shall have appended
thereto calculations which set forth Borrowers’ compliance with the requirements
or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.10
hereof.  Such certificate shall also include a schedule of Advances made for the
acquisition by Borrowers of entertainment distribution rights to new titles and
the expected release date for each such title.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Sony Distribution and Licensing Agreement or other Material
Contracts, including any Consents required under all applicable federal, state
or other Applicable Law.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
 
“Controlled Group” shall mean, at any time, each Borrower and each of its
Subsidiaries and all members of their respective controlled groups of
corporations and all trades or businesses (whether or not incorporated) under
common control with any Borrower or any Subsidiary of a Borrower and all other
entities which, together with any Borrower or any Subsidiary of a Borrower, are
treated as a single employer under Section 414 of the Code.  Any entity shall
continue to be considered a member of a Controlled Group of a Borrower or a
Subsidiary thereof with respect to liabilities arising after the period in which
the entity is considered a single employer with any Borrower or any such
Subsidiary for which any Borrower or any such Subsidiary could be liable under
the Code or ERISA.
 
“Copyright Act” means the Copyright Act of 1976, as amended from time to time,
and any successor statute of similar import.
 
“Copyrighted Material” means an original work of authorship subject to
protection under the Copyright Act, including any such work that has been
registered with, or is the subject of an application for registration with, the
United States Copyright Office.
 
“Copyright Inventory” means Inventory consisting of Copyrighted Materials.
 
“Copyright Property” means all Intellectual Property other than Section 5.9 IP.
 
“Copyright Receivable” means a Receivable that is generated from the sale or
distribution of Copyrighted Material.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean as determined for Borrowers on a
Consolidated Basis for any period the sum of (i) net income (or loss) for such
period (excluding extraordinary gains and losses), plus (ii) all interest
expense for such period, plus (iii) all charges against income for such period
for federal, state and local taxes actually paid.
 
“EBITDA” shall mean, as determined for Borrowers on a Consolidated Basis as at
the last day of each fiscal quarter of Image for the four consecutive fiscal
quarters ended on such date, the sum of Earnings Before Interest and Taxes for
such period plus (without duplication) (a) depreciation expenses for such period
and (b) amortization expenses for such period (provided that amortization
expenses shall not include any amortization expenses attributable to production
costs).
 
“Eligible Inventory” shall mean and include Inventory , excluding work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
opinion, obsolete, slow moving or unmerchantable and which Agent, in its sole
discretion, shall not deem ineligible Inventory, based on such considerations as
Agent may from time to time deem appropriate including whether the Inventory is
subject to a perfected, first priority security interest in favor of Agent and
no other Lien (other than a Permitted Encumbrance).  Eligible Inventory shall
not include any Inventory of IMHE in excess of $1,000,000 valued as set forth in
the first sentence of this definition.  In addition, Inventory shall not be
Eligible Inventory if it (i) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof, (ii) is in transit, (iii) is located outside the continental
United States or at a location that is not otherwise in compliance with this
Agreement, (iv) constitutes Consigned Inventory, (v) is the subject of an
Intellectual Property Claim; (vi) is subject to a License Agreement or other
agreement that limits, conditions or restricts any Borrower’s or Agent’s right
to sell or otherwise dispose of such Inventory, unless Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement; or
(vii) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver
Agreement.
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent’s first priority perfected security interest and no other
Lien (other than Permitted Encumbrances; provided that Receivables subject to
Liens described in clauses (c) and (j) of Permitted Encumbrances shall not be
deemed eligible), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)            it arises out of a sale made by any Borrower or the provision of
services by any Borrower, in each case to an Affiliate of any Borrower or to a
Person controlled by an Affiliate of any Borrower;
 
(b)           with respect to any Receivable other than a Broadcast Receivable,
it is due or unpaid more than (i) ninety (90) days after the original invoice
date or (ii) sixty (60) days after the original due date;
 
(c)           fifty percent (50%) or more of the Receivables from such Customer
are deemed not to be Eligible Receivables hereunder;
 
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
(f)            the sale or provision of services is to a Customer outside the
United States of America or Canada, unless the sale or provision of services is
on letter of credit, guaranty or acceptance terms, in each case acceptable to
Agent in its sole discretion;
 
(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h)           Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
 
(i)            the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
 
 
9

--------------------------------------------------------------------------------

 
 
(j)             the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower or the Receivable otherwise
does not represent a final sale;
 
(k)            the Receivables of the Customer exceed a credit limit determined
by Agent, in its sole discretion, to the extent such Receivable exceeds such
limit;
 
(l)             the account debtor with respect to such Receivables has asserted
a counterclaim, defense or dispute and is owed or claims to be owed any amounts
that may give rise to any right of setoff or recoupment against such Receivables
(but the portion of the Receivables of such account debtor in excess of the
amount at any time and from time to time owed by such Borrower to such account
debtor or claimed owed by such account debtor may be deemed Eligible
Receivables);
 
(m)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
 
(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;
 
(o)           such Receivable is not payable to a Borrower;
 
(p)           such Receivable is deemed ineligible pursuant to Section 6.10
hereof;
 
(q)           such Receivable is a Broadcast Receivable and either (x) it is not
subject to a non-cancellable fixed price contract, (y) performance under such
contract is not required to be completed within one hundred twenty (120) days of
the date of the most recent accounts receivable agings schedule delivered to
Agent pursuant to Section 9.2(a) hereof or (z) it is due or unpaid more than (1)
one-hundred fifty (150) days after the original invoice date or (2) thirty (30)
days after the original due date (notwithstanding anything herein to the
contrary, any Broadcast Receivable shall be considered ineligible if it is
unpaid more than one-hundred fifty (150) days after the original invoice date)
(Broadcast Receivables which are deemed ineligible due to non-compliance with
the preceding subclauses (x), (y) and/or (z) are referred to as “Non-Complying
Broadcast Receivables”); provided that if such Broadcast Receivable is not
otherwise a Non-Complying Broadcast Receivable, it shall none the less be deemed
ineligible if it, when combined with all other Broadcast Receivables which are
not Non-Complying Broadcast Receivables, shall exceed 15% of all of Borrowers’
Receivables; provided, further, that, in each case, the amount of Eligible
Receivables that are excluded because they exceed the foregoing percentage shall
be determined by Agent based on all of the otherwise Eligible Receivables prior
to giving effect to any eliminations based upon the foregoing concentration
limit;
 
(r)            Receivables with respect to a Customer whose total obligations
owing to Borrowers exceed 15% (such percentage, as applied to a particular
Customer, being subject to reduction by Agent in its reasonable discretion if
the creditworthiness of such Customer deteriorates) of all Eligible Receivables,
to the extent of the obligations owing by such Customer in excess of such
percentage; provided, however, that such percentage shall be 85% with respect to
Receivables owing by Sony Pictures Home Entertainment Inc. to Borrowers so long
as the Sony Subordination Agreements remain in effect; provided, further, that,
in each case, the amount of Eligible Receivables that are excluded because they
exceed the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Receivables prior to giving effect to any eliminations based
upon the foregoing concentration limit; or
 
 
10

--------------------------------------------------------------------------------

 
 
(s)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(e)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Eurodollar Alternate Source”), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Eurodollar
Alternate Source, a comparable replacement rate determined by the Agent at such
time (which determination shall be conclusive absent manifest error)) for an
amount comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.
 
 
11

--------------------------------------------------------------------------------

 
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (a “Federal Funds Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Federal Funds Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Federal Funds Alternate Source, a comparable replacement rate
determined by the PNC at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.
 
 
12

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” shall mean, as determined for Borrowers on a
Consolidated Basis as of the last day of each fiscal quarter of Image for the
four consecutive fiscal quarters ended on such date, the ratio of (a) EBITDA,
minus (i) Unfinanced Capital Expenditures made during such period, and (ii) cash
federal, state, local or foreign taxes attributable to income paid during such
period to (b) all Senior Debt Payments during such period, plus (i) all
management fee payments made in cash during such period to Sponsor pursuant to
Amendment Number 2 to the Securities Purchase Agreement dated December 30, 2009
by and between Image and Sponsor, (ii) all management fee payments made in cash
during such period pursuant to Article II of the IMHE Management Agreement and
(iii) any dividend payments (whether paid in cash or a payment-in-kind basis) to
holders of Image’s Series B Preferred Stock and Series C Preferred Stock.  For
purposes of calculating the Fixed Charge Coverage Ratio for (x) the calendar
quarter ending September 30, 2010, EBITDA shall be deemed to be ($526,000) and
(y) the calendar quarter ending December 31, 2010, EBITDA shall be deemed to be
$1,867,000.
 
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables),
including, to the extent not described above, all Intellectual Property.
 
“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
“Guarantor” shall mean the Sponsor Affiliated Funds and any other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations and “Guarantors” means collectively all such Persons.
 
“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor, in form and
substance satisfactory to the Agent.
 
“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Image” shall have the meaning set forth in the preamble to this Agreement.
 
“IMHE” shall have the meaning set forth in the preamble to this Agreement.
 
“IMHE Management Agreement” shall mean that certain Management Services
Agreement dated as of August 31, 2010 by and between Madacy Entertainment
Management, LP and IMHE, as the same may be amended, modified, extended,
restated or replaced from time to time in accordance with the terms thereof.
 
“IMHE Minority Interest Purchase” shall have the meaning set forth in Section
7.1(a) hereof.
 
“IMHE Operating Agreement” shall mean the Operating Agreement of IMHE dated
August 31, 2010.
 
 
14

--------------------------------------------------------------------------------

 
 
“Increased Tax Burden” shall mean the additional federal, state or local taxes
assumed to be payable by a member of any Borrower as a result of such Borrower’s
status as a limited liability company as evidenced and substantiated by the tax
returns filed by such Borrower as a limited liability company, with such taxes
being calculated for all members at the highest marginal rate applicable to any
member.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean, as to each Borrower, such Borrower’s now
owned and hereafter arising or acquired:  patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under Applicable Law with respect to any
Borrower’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any General
Intangibles, Inventory, Equipment, Intellectual Property or other property or
asset is violative of any ownership of or right to use any Intellectual Property
of such Person.
 
 
15

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Inventory Advance Rate” shall have the meaning set forth in Section 2.1(a)(ii)
hereof.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (a) is documented in a standard
International Swap Dealer Association Agreement, (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, and otherwise treated as Obligations for purposes of
each of the Other Documents.  The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Letter of Credit Sublimit” shall mean $1,500,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property,
including, but not limited to, the use of any Person’s copyrights, trademarks,
logos, designs or representations, in connection with the manufacturing,
marketing, sale or other distribution of any Inventory of such Borrower or
otherwise in connection with such Borrower’s business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.  For the avoidance of doubt, the Chatsworth Landlord
Agreement and the Sony Bailee Agreements shall be deemed to be Lien Waiver
Agreements.
 
“Madacy Interest Holder” shall have the meaning given such term in the IMHE
Operating Agreement.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of Image or of Borrowers and their Subsidiaries (if any) taken as a
whole, (b) Image’s ability, or the ability of Borrowers taken as a whole, to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents.
 
“Material Contract” shall mean (a) any contract or other agreement (other than
this Agreement and the Other Documents), written or oral, of any Borrower
involving monetary liability of or to any Person in an amount in excess of
$500,000 in any fiscal year and (b) any other contract or other agreement (other
than this Agreement and the Other Documents), whether written or oral, to which
any Borrower is a party as to which the breach, nonperformance, cancellation of
failure to renew by any party thereto could reasonably be expected to have or
result in a Material Adverse Effect, and shall include, without limitation, the
Sony Distribution and Licensing Agreement, the Sony Replication Services
Agreement and the IMHE Management Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Revolving Advance Amount” shall mean $17,500,000.
 
“Maximum Sponsor SBLC Amount” means, at any time, with respect to any and all
outstanding Sponsor Standby Letters of Credit, the aggregate amount of such
standby letters of credit that is then available to be drawn.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective, and if
a draw has been made on such Letter of Credit, the unreimbursed amount, if any,
of such draw.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA to which any Borrower or any member of the
Controlled Group is required to contribute on behalf of its employees or with
respect to which any Borrower or any member of the Controlled Group has or could
reasonably be expected to have liability, contingent or otherwise.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA, and to which any Borrower or any member of
the Controlled Group contributes or has or could reasonably be expected to have
liability, contingent or otherwise.
 
“Net Operating Income” shall mean, as determined for the Borrowers on a
Consolidated Basis as of the last day of any fiscal quarter of Image for the
four consecutive fiscal quarters ended on such date, (a) net sales minus (b)
cost of goods sold minus (c) selling, general and administrative expenses (each
of clauses (a) through (c) as determined in accordance with GAAP).
 
“Net Pre-Dividend Income” shall mean, as determined for the Borrowers on a
Consolidated Basis as of the last day of any fiscal quarter of Image for the
four consecutive fiscal quarters ended on such date, the net income (as
determined in accordance with GAAP) before the declaration or payment of any
dividend payments (whether paid in cash or a payment-in-kind basis) to holders
of Image’s Series B Preferred Stock and Series C Preferred Stock.
 
 
18

--------------------------------------------------------------------------------

 
 
“Net Recovery Percentage” shall mean the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the amount of the recovery in
respect to Inventory at such time on a “net orderly liquidation value” basis as
set forth in the most recently acceptable appraisal of Inventory received by
Agent in accordance with Section 4.10 hereof, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of Inventory subject to such
appraisal.
 
“Non-Registration Confirmation” shall have the meaning set forth in Section 6.10
hereof.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents), whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business substantially as conducted on the
Closing Date.
 
“Other Documents” shall mean the Revolving Credit Note(s), the Questionnaire,
the Sponsor Guaranty and any other Guaranty, any Guarantor Security Agreement,
any Lender-Provided Interest Rate Hedge, the Sony Setoff Agreement, the Sony
Bailee Agreements, the Sony Subordination Agreements and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(b) hereof.
 
“P&A” shall mean content creation, promotion and advertising.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.
 
“Pension Benefit Plan” shall mean any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code or Section 302 of ERISA and either (i) is maintained or contributed to by
any Borrower or any member of the Controlled Group for employees of any Borrower
or any member of the Controlled Group; or (ii) has at any time within the
preceding seven years been maintained or contributed to by any Borrower or by
any entity which was at such time a member of the Controlled Group.
 
“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Benefit Plans and set forth in Section 412, 430, 431 and 432 of the Code
and Sections 302, 303, 304 and 305 of ERISA.
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” shall mean:
 
(a)           Liens in favor of Agent for the benefit of Agent and Lenders;
 
(b)           Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
 
(c)           Liens disclosed in the financial statements referred to in Section
5.5 hereof, the existence of which Agent has consented to in writing;
 
(d)           deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
 
(e)           deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;
 
(f)            Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (i) is in existence for less than twenty (20) consecutive days after it
first arises or is being Properly Contested and (ii) is at all times junior in
priority to any Liens in favor of Agent;
 
(g)           mechanics’, workers’, materialmen’s or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;
 
(h)           Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof; provided that (i) any such lien shall not
encumber any other property of any Borrower and (ii) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6 hereof;
 
(i)            Liens of (i) Sony Pictures Home Entertainment Inc. on personal
property of Image so long as Sony Pictures Home Entertainment Inc. has entered
into the SPHE Subordination Agreement, and (ii) Sony DADC US Inc. d/b/a Sony
DADC Americas on personal property of IMHE so long as Sony DADC US Inc. d/b/a
Sony DADC Americas has entered into the Sony DADC Subordination Agreement; and
 
(j)            Liens disclosed on Schedule 1.2; provided that such Liens shall
secure only those obligations which they secure on the Closing Date and shall
not subsequently apply to any other property or assets of any Borrower.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
 
21

--------------------------------------------------------------------------------

 
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowers and delivered to Agent.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.
 
 
22

--------------------------------------------------------------------------------

 
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section 2.1(a)(i)
hereof.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Registration Certificate” shall have the meaning set forth in Section 6.10
hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder for which the thirty (30) day
notice period has not been waived.
 
“Required Lenders” shall mean Lenders holding more than fifty percent (50%) of
the Advances and, if no Advances are outstanding, shall mean Lenders holding
more than fifty percent (50%) of the Commitment Percentages; provided, however,
if there are fewer than three (3) Lenders, Required Lenders shall mean all
Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Letters of Credit.
 
“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus one and seventy-five one-hundredths of one
percent (1.75%) with respect to Domestic Rate Loans and (b) the sum of the
Eurodollar Rate plus three and twenty-five one-hundredths of one percent (3.25%)
with respect to Eurodollar Rate Loans.
 
“SAG” shall mean the Screen Actors Guild, Inc.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
 
23

--------------------------------------------------------------------------------

 
 
“Section 5.9 IP” shall mean all Intellectual Property, except copyrights, works
which are the subject matter of copyrights, copyright applications, copyright
registrations, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under Applicable Law with respect to any Borrower’s use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing; copyright
rights, rights in works of authorship, in whatever form created or maintained.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder, plus (b)
payments for all fees, commissions and charges set forth herein and with respect
to any Advances, plus (c) capitalized lease payments, plus (d) payments with
respect to any other Indebtedness for borrowed money.
 
“Senior Fixed Charge Coverage Ratio” shall mean, as determined for Borrowers on
a Consolidated Basis as of the last day of each fiscal quarter of Image for the
four consecutive fiscal quarters ended on such date, the ratio of (a) EBITDA,
minus (i) Unfinanced Capital Expenditures made during such period, and (ii) cash
federal, state, local or foreign taxes attributable to income paid during such
period to (b) all Senior Debt Payments during such period, plus (i) all
management fee payments made in cash during such period to Sponsor pursuant to
Amendment Number 2 to the Securities Purchase Agreement dated December 30, 2009
by and between Image and Sponsor and (ii) all management fee payments made in
cash during such period pursuant to Article II of the IMHE Management
Agreement.  For purposes of calculating the Senior Fixed Charge Coverage Ratio
for (x) the calendar quarter ending September 30, 2010, EBITDA shall be deemed
to be ($526,000) and (y) the calendar quarter ending December 31, 2010, EBITDA
shall be deemed to be $1,867,000.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Sony Bailee Agreements” shall mean, collectively, the SPHE Bailee Agreement and
the Sony DADC Bailee Agreement.
 
“Sony DADC Bailee Agreement” shall mean that Bailee Agreement dated as of
June 23, 2011 by and between Sony DADC US Inc. d/b/a Sony DADC Americas and
Agent.
 
“Sony DADC Subordination Agreement” shall mean that Intercreditor Agreement
dated as of June 23, 2011 by and between Sony DADC US Inc. d/b/a Sony DADC
Americas and Agent, as the same may be amended, modified or restated from time
to time in accordance with the terms thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Sony Distribution and Licensing Agreement” shall mean that Distribution
Services and Licensing Agreement dated as of August 23, 2010 by and between Sony
Pictures Home Entertainment Inc. and Image, as the same may be amended, modified
or restated from time to time in accordance with the terms thereof, but solely
to the extent permitted by Section 7.22 hereof.
 
“Sony Replication Services Agreement” shall mean that Replication Services
Agreement dated as of July 31, 2010, as amended as of August 31, 2010, among
Madacy Home Entertainment, LP, IMHE and Sony DADC US Inc. d/b/a Sony DADC
Americas as the same may be amended, modified, or restated from time to time in
accordance with the terms thereof, but solely to the extent permitted by Section
7.22 hereof.
 
“Sony Setoff Agreement” shall mean (a) that Letter Agreement dated as of
June 23, 2011 by and among Image, Sony Pictures Home Entertainment Inc. and
Agent, as the same may be amended, modified, or restated from time to time in
accordance with the terms thereof and (b) that Letter Agreement dated as of June
23, 2011 by and among Image, IMHE, Sony Pictures Home Entertainment Inc., Sony
DADC US Inc. d/b/a Sony DADC Americas and Agent, as the same may be amended,
modified, or restated from time to time in accordance with the terms thereof.
 
“Sony Subordination Agreements” shall mean, collectively, the SPHE Subordination
Agreement and the Sony DADC Subordination Agreement.
 
“SPHE Bailee Agreement” shall mean that Bailee Agreement dated as of
June 23, 2011 by and between Sony Pictures Home Entertainment Inc. and Agent.
 
“SPHE Subordination Agreement” shall mean that Intercreditor Agreement dated as
of June 23, 2011 by and between Sony Pictures Home Entertainment Inc. and Agent,
as the same may be amended, modified or restated from time to time in accordance
with the terms thereof.
 
“Sponsor” means JH Partners, LLC.
 
“Sponsor Affiliated Funds” shall mean, individually and collectively, (a) JH
Partners Evergreen Fund, L.P., a Delaware limited partnership, (b) JH Investment
Partners III, L.P., a Delaware limited partnership, and (c) JH Investment
Partners GP Fund III, LLC, a Delaware limited liability company.
 
“Sponsor GP” means JH Evergreen Management, LLC, a Delaware limited liability
company.
 
“Sponsor Guarantor” means, individually and collectively, the Sponsor Affiliated
Funds.
 
“Sponsor Guaranty” means that Limited Guaranty dated as of June 23, 2011 made by
the each of the Sponsor Affiliated Funds in favor of Agent, on behalf and for
the benefit of the Lenders, as the same may be amended, modified or restated
from time to time in accordance with the terms thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
“Sponsor Quarterly Report” shall mean a certificate in substantially the form of
Exhibit 1.2(c) to be signed by each of the Sponsor Affiliated Funds, which shall
state: (a) JH Partners Evergreen Fund, L.P. has unfunded available capital
commitments of not less than the Maximum Guarantied Amount (as such term is
defined in the Sponsor Guaranty) and that such unfunded available capital
commitments are sufficient to satisfy its obligations under the Sponsor
Guaranty, and (b) each Sponsor Affiliated Fund has not incurred indebtedness or
guaranteed obligations to an extent that would violate the Governing Documents
(as such term is defined in the Sponsor Guaranty) applicable to such Sponsor
Affiliated Fund.
 
“Sponsor Standby Letter of Credit” means a standby letter of credit issued by a
bank acceptable to Agent on behalf of the Lenders and Agent as the named
beneficiaries and for the account of Sponsor and/or any one or more of the
Sponsor Guarantors in form and substance acceptable to Agent for the purposes of
supporting Advances hereunder as contemplated in Section 2.1(a) hereof.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the voting Equity
Interests of any Foreign Subsidiary solely to the extent that pledging or
hypothecating more than 65% of the voting Equity Interests of such Foreign
Subsidiary would result in a material adverse tax consequence to Borrowers,
taken as a whole).
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Termination Event” shall mean (a) a Reportable Event with respect to any
Pension Benefit Plan; (b) the withdrawal of any Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(c) the providing of notice of intent to terminate a Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (d) the institution
by the PBGC of proceedings to terminate a Pension Benefit Plan; (e) any event or
condition which could reasonably be expected to (i) constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or (ii) that might result in the
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; or (f)
the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of any Borrower or any member of the Controlled Group from a
Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic
substances.  “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.
 
 
26

--------------------------------------------------------------------------------

 
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall have the meaning set forth in Section 5.5 hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Under 52 Week Supply Inventory” shall mean, as of any date of determination
with respect to each specific title or product offered by Borrowers, all
Inventory of such specific title or product to the extent the aggregate amount
of such specific Inventory does not exceed twice the amount of such specific
Inventory sold by Borrowers in the prior six (6) calendar months; provided,
however, that any Inventory consisting of a specific title or product for which
at least six (6) calendar month historical sales are not available due to such
Inventory being newly carried by Borrowers shall also constitute Under 52 Week
Supply Inventory until Borrowers have carried such Inventory for at least six
(6) calendar months.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the aggregate outstanding amount of Advances,
plus (ii) fees and expenses for which Borrowers are liable under this Agreement
or any Other Agreement but which have not been paid or charged to Borrowers’
Account.
 
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders.  For the avoidance of doubt, Capital Expenditures
made by a Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Value” shall mean, as determined by Agent in its reasonable discretion, with
respect to Inventory, the lower of (a) cost computed on a first-in first-out
basis in accordance with GAAP or (b) market value; provided that for the
purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sales thereof to any Borrower or (B)
write-ups or write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of Inventory received and accepted by Agent prior to the
Closing Date, if any.
 
 
27

--------------------------------------------------------------------------------

 
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
“WGA” shall mean the Writers Guild of America, West, Inc.
 
1.3           Uniform Commercial Code Terms.  All terms used herein and defined
in the Uniform Commercial Code as adopted in the State of New York from time to
time (the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code.  To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
 
1.4           Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent or any
Lender is a party, including references to any of the Other Documents, shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof.  All references herein to the time of day shall
mean the time in Los Angeles, California.  Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis.  Whenever the words “including” or “include” shall be used,
such words shall be understood to mean “including, without limitation” or
“include, without limitation”.  A Default or Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Default or
Event of Default occurs to the date on which such Default or Event of Default is
waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by the Required Lenders.  Any Lien referred to in
this Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained if he had engaged in good faith and diligent performance of his
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Borrower and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
 
28

--------------------------------------------------------------------------------

 
 
II             ADVANCES, PAYMENTS.
 
2.1           Revolving Advances.
 
(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(b) and (c) hereof, each
Lender, severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an
amount equal to the sum of:
 
(i)            an amount (the “Receivables Formula Amount”) equal to 85%,
subject to the provisions of Section 2.1(c) hereof (“Receivables Advance Rate”),
of Eligible Receivables, plus
 
(ii)           an amount (the “Inventory Formula Amount”) equal to the lesser of
(A) 60%, subject to the provisions of Section 2.1(c) hereof, of the Value of the
Eligible Inventory of Borrowers consisting of Under 52 Week Supply Inventory
(the “Under 52 Inventory Advance Rate”) or (B) 85%, subject to the provisions of
Section 2.1(c) hereof, of the Net Recovery Percentage multiplied by the Value of
the Eligible Inventory of Borrowers (the “NOLV Inventory Advance Rate,” the
lesser of the Under 52 Inventory Advance Rate and the NOLV Inventory Advance
Rate being referred to herein as the applicable “Inventory Advance Rate”);
provided that, notwithstanding the foregoing, the Inventory Advance Rate
applicable to any Eligible Inventory of IMHE shall be 50.00% until Agent
satisfactorily completes the Collateral examinations set forth in Section 8.3
hereof; provided, further, that, notwithstanding the foregoing, for purposes of
calculating the Formula Amount, the Inventory Formula Amount, as determined at
any time, shall be capped at an amount equal to 25% of the sum of the Inventory
Formula Amount (determined without taking into account this proviso) and the
Receivables Formula Amount, plus
 
(iii)          the Maximum Sponsor SBLC Amount, if any, minus
 
(iv)          the Availability Block, minus
 
 
29

--------------------------------------------------------------------------------

 
 
(v)           the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
 
(vi)          such reserves as Agent may reasonably deem proper and necessary
from time to time, including, without limitation, reserves for past due amounts
of royalties booked in Borrowers’ accounts payable aging which exceed the
Maximum Guarantied Amount then in effect (as defined in the Sponsor Guaranty)
(provided that such reserves with respect to such past due royalties shall only
be equal to the amount such past due royalties exceed the Maximum Guarantied
Amount then in effect and not the entire amount of such past due royalties).
 
The amount derived from (x) the sum of Sections 2.1(a)(i), (ii) and (iii)
(provided that for purposes of this clause (x), (1) the sum of the Receivables
Formula Amount and the Inventory Formula Amount attributable to Receivables and
Inventory of IMHE shall be capped at an aggregate amount of $4,000,000 and (2)
the Maximum Sponsor SBLC Amount at any time shall be capped at $3,000,000) minus
(y) the sum of Sections 2.1(a)(iv) through (vi) at any time and from time to
time shall be referred to as the “Formula Amount.”
 
Notwithstanding anything herein to the contrary:
 
(I) during any Clean-Down Period, Borrowers shall reduce and maintain the
aggregate amount of Advances outstanding to less than $5,000,000 for such
Clean-Down Period in accordance with Section 2.21(b) hereof and Borrowers shall
not request Advances during such thirty (30) day period which would result in
the aggregate amount of Advances outstanding to exceed $5,000,000 after giving
effect to any such Advance request; and
 
(II) the aggregate amount of Advances made to Borrowers hereunder for costs
associated with P&A shall not (1) include any P&A associated with the
production, release or distribution of future feature film projects by Borrowers
and (2) exceed $400,000 for any such individual title as to which any Borrower
owns or controls entertainment distribution rights and $6,000,000 in the
aggregate for all such titles as to which any Borrower owns or controls
entertainment distribution rights in any year as such costs are reported by
Borrowers pursuant to Section 9.2 hereof.
 
The Revolving Advances shall be evidenced by one or more secured promissory
notes (collectively, the “Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(a).
 
(b)           [Reserved]
 
(c)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion.  Each Borrower consents to any such increases or
decreases and acknowledges that decreasing the Advance Rates or increasing or
imposing reserves may limit or restrict Advances requested by Borrowing
Agent.  Agent shall give Borrowing Agent five (5) days prior written notice of
its intention to decrease the Advance Rates.  The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b) hereof.
 
 
30

--------------------------------------------------------------------------------

 
 
2.2           Procedure for Revolving Advances Borrowing.
 
(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 10:00 a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Agent or Lenders, and such request shall be irrevocable.
 
(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such
Advance to be borrowed, which amount shall be in an aggregate principal amount
that is not less than $1,000,000 and integral multiples of $250,000 in excess
thereof, and (iii) the duration of the first Interest Period therefor.  Interest
Periods for Eurodollar Rate Loans shall be for one, two, or three months;
provided, that, if an Interest Period would end on a day that is not a Business
Day, it shall end on the next succeeding Business Day unless such day falls in
the next succeeding calendar month in which case the Interest Period shall end
on the next preceding Business Day.  No Eurodollar Rate Loan shall be made
available to any Borrower during the continuance of a Default or an Event of
Default.  After giving effect to each requested Eurodollar Rate Loan, including
those which are converted from a Domestic Rate Loan under Section 2.2(d) hereof,
there shall not be outstanding more than three (3) Eurodollar Rate Loans, in the
aggregate.
 
(c)           Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) hereof or by its notice of conversion given to Agent pursuant to
Section 2.2(d) hereof, as the case may be.  Borrowing Agent shall elect the
duration of each succeeding Interest Period by giving irrevocable written notice
to Agent of such duration not later than 10:00 a.m. on the day which is three
(3) Business Days prior to the last day of the then current Interest Period
applicable to such Eurodollar Rate Loan.  If Agent does not receive timely
notice of the Interest Period elected by Borrowing Agent, Borrowing Agent shall
be deemed to have elected to convert to a Domestic Rate Loan subject to Section
2.2(d) hereof.
 
(d)           Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
 
 
31

--------------------------------------------------------------------------------

 
 
(e)           At its option and upon written notice given prior to 10:00 a.m. at
least three (3) Business Days’ prior to the date of such prepayment, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Such Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, such Borrower shall indemnify Agent and Lenders therefor
in accordance with Section 2.2(f) hereof.
 
(f)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g)           Notwithstanding any other provision hereof, if any Applicable Law
or any change therein or in the interpretation or application thereof
(notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in Applicable Law, regardless of the date enacted, adopted or issued),
shall make it unlawful for any Lender (for purposes of this subsection (g), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any corporation or bank controlling such Lender makes or maintains any
Eurodollar Rate Loans) to make or maintain its Eurodollar Rate Loans, the
obligation of Lenders to make Eurodollar Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected Eurodollar Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
Eurodollar Rate Loans or convert such affected Eurodollar Rate Loans into loans
of another type.  If any such payment or conversion of any Eurodollar Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Lenders to Borrowing Agent shall be conclusive absent manifest
error.
 
 
32

--------------------------------------------------------------------------------

 
 
2.3           Disbursement of Advance Proceeds.  All Revolving Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books.  During the
Term, Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4           [Reserved].
 
2.5           Maximum Advances.  The aggregate balance of Advances, including
the Revolving Advances and the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit, outstanding at any time shall not exceed the
lesser of (a) the Maximum Revolving Advance Amount, (b) the Formula Amount or
(c) at any time during the Clean-Down Period designated in accordance with
Section 2.21(b) hereof, $5,000,000.
 
2.6           Repayment of Advances.
 
(a)           The Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.
 
(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received.  In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, all
items of payment shall be deemed applied by Agent on account of the Obligations
one (1) Business Day after (i) the Business Day Agent receives such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account.  Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 10:00 a.m. on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent.  Agent shall have the right to effectuate
payment on any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.
 
(d)           Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
 
2.7           Repayment of Excess Advances.  The aggregate balance of Advances,
including the Revolving Advances and the aggregate Maximum Undrawn Amount of all
issued and outstanding Letters of Credit, outstanding at any time in excess of
the maximum amount of Advances permitted hereunder shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.
 
2.8           Statement of Account.  Agent shall maintain, in accordance with
its customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, that the failure by Agent to record the date and amount of any Advance
shall not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
 
2.9           Letters of Credit.  Subject to the terms and conditions hereof,
Agent shall issue or cause the issuance of standby and/or trade letters of
credit (“Letters of Credit”) for the account of any Borrower; provided, however,
that Agent will not be required to issue or cause to be issued any Letters of
Credit to the extent that the issuance thereof would then cause the sum of (i)
the outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount, (y) the Formula Amount or (z) at any time during the Clean-Down
Period designated in accordance with Section 2.21(b) hereof, $5,000,000.  The
aggregate Maximum Undrawn Amount of outstanding Letters of Credit shall not
exceed in the aggregate at any time the Letter of Credit Sublimit.  All
disbursements or payments related to Letters of Credit shall be deemed to be
Domestic Rate Loans consisting of Revolving Advances and shall initially bear
interest at the Revolving Interest Rate for Domestic Rate Loans; Letters of
Credit that have not been drawn upon shall not bear interest.
 
2.10         Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 10:00 a.m. at least five (5) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request.  Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and (ii)
have an expiry date not later than twenty-four (24) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the
Term.  Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as  most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (ISP98 International Chamber of
Commerce Publication Number 590) (the “ISP98 Rules”)), and any subsequent
revision thereof at the time a standby Letter of Credit is issued, as determined
by Agent, and each trade Letter of Credit shall be subject to the UCP.
 
(c)           Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
 
2.11           Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit related thereto and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the application therefor.
 
(b)           In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred, (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of such
Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Agent’s, or in the name of Agent’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof.  Neither Agent nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Agent’s or its attorney’s gross negligence or willful misconduct.  This power,
being coupled with an interest, is irrevocable as long as any Letters of Credit
remain outstanding.
 
 
35

--------------------------------------------------------------------------------

 
 
2.12         Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
 
(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 10:00 a.m. on each
date that an amount is paid by Agent under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by Agent.  In the
event Borrowers fail to reimburse Agent for the full amount of any drawing under
any Letter of Credit by 10:00 a.m. on the Drawing Date, Agent will promptly
notify each Lender thereof, and Borrowers shall be deemed to have requested that
a Revolving Advance maintained as a Domestic Rate Loan be made by the Lenders to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the lesser of Maximum Revolving Advance
Amount or the Formula Amount and subject to Section 8.2 hereof.  Any notice
given by Agent pursuant to this Section 2.12(b) may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(c)           Each Lender shall upon any notice pursuant to Section 2.12(b)
hereof make available to Agent an amount in immediately available funds equal to
its Commitment Percentage of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.12(d) hereof) each be deemed
to have made a Revolving Advance maintained as a Domestic Rate Loan to Borrowers
in that amount.  If any Lender so notified fails to make available to Agent the
amount of such Lender’s Commitment Percentage of such amount by no later than
12:00 Noon on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and (ii)
at a rate per annum equal to the rate applicable to Revolving Advances
maintained as Domestic Rate Loans on and after the fourth day following the
Drawing Date.  Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c); provided
that such Lender shall not be obligated to pay interest as provided in Sections
2.12(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent of a drawing.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.12(b) hereof, because of
Borrowers’ failure to satisfy the conditions set forth in Section 8.2 hereof
(other than any notice requirements) or for any other reason, Borrowers shall be
deemed to have incurred from Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan.  Each Lender’s payment to Agent pursuant to Section 2.12(c) hereof
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Lender in satisfaction of its Participation Commitment under this Section 2.12.
 
(e)           Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events:  (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and (z)
all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
 
2.13         Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
 
(b)           If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) hereof in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of Agent,
forthwith return to Agent the amount of its Commitment Percentage of any amounts
so returned by Agent plus interest at the Federal Funds Effective Rate.
 
2.14         Documentation.  Each Borrower agrees to be bound by the terms of
the Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
 
37

--------------------------------------------------------------------------------

 
 
2.15         Determination to Honor Drawing Request.  In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
2.16         Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
 
(i)            any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
 
(ii)           the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12 hereof;
 
(iii)          any lack of validity or enforceability of any Letter of Credit;
 
(iv)          any claim of breach of warranty that might be made by Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);
 
(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
 
 
38

--------------------------------------------------------------------------------

 
 
(vi)          payment by Agent under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;
 
(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)        any failure by the Agent or any of Agent’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 
(ix)          any Material Adverse Effect on any Borrower or any Guarantor;
 
(x)           any breach of this Agreement or any Other Document by any party
thereto;
 
(xi)          the occurrence or continuance of an insolvency proceeding with
respect to any Borrower or any Guarantor;
 
(xii)         the fact that a Default or Event of Default shall have occurred
and be continuing;
 
(xiii)        the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.17         Indemnity.  In addition to amounts payable as provided in Section
16.5 hereof, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (b) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).
 
 
39

--------------------------------------------------------------------------------

 
 
2.18         Liability for Acts and Omissions.  As between Borrowers and Agent
and Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the respective foregoing,
Agent shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
 
40

--------------------------------------------------------------------------------

 
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
 
2.19         Additional Payments.  Any sums expended by Agent or any Lender due
to any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document, including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
 
2.20         Manner of Borrowing and Payment.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.
 
(b)           Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders.  Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 1:00 P.M. in Dollars and in immediately available funds.
 
(c)           (i)            Notwithstanding anything to the contrary contained
in Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by
Agent.  On or before 1:00 P.M. on each Settlement Date commencing with the first
Settlement Date following the Closing Date, Agent and Lenders shall make certain
payments as follows: (I) if the aggregate amount of new Revolving Advances made
by Agent during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Revolving Advances during such preceding Week,
then each Lender shall provide Agent with funds in an amount equal to its
applicable Commitment Percentage of the difference between (w) such Revolving
Advances and (x) such repayments and (II) if the aggregate amount of repayments
applied to outstanding Revolving Advances during such Week exceeds the aggregate
amount of new Revolving Advances made during such Week, then Agent shall provide
each Lender with funds in an amount equal to its applicable Commitment
Percentage of the difference between (y) such repayments and (z) such Revolving
Advances.
 
(ii)           Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Revolving Advances which it has funded.
 
(iii)          Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Revolving
Advances made during the Week immediately preceding such Settlement Date.  Such
certificate of Agent shall be conclusive in the absence of manifest error.
 
 
41

--------------------------------------------------------------------------------

 
 
(d)           If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(e)           Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Revolving Advances
available to Agent, Agent may (but shall not be obligated to) assume that such
Lender shall make such amount available to Agent on the next Settlement Date
and, in reliance upon such assumption, make available to Borrowers a
corresponding amount.  Agent will promptly notify Borrowing Agent of its receipt
of any such notice from a Lender.  If such amount is made available to Agent on
a date after such next Settlement Date, such Lender shall pay to Agent on demand
an amount equal to the product of (i) the daily average Federal Funds Effective
Rate (computed on the basis of a year of 360 days) during such period as quoted
by Agent, times (ii) such amount, times (iii) the number of days from and
including such Settlement Date to the date on which such amount becomes
immediately available to Agent.  A certificate of Agent submitted to any Lender
with respect to any amounts owing under this paragraph (e) shall be conclusive,
in the absence of manifest error.  If such amount is not in fact made available
to Agent by such Lender within three (3) Business Days after such Settlement
Date, Agent shall be entitled to recover such an amount, with interest thereon
at the rate per annum then applicable to such Revolving Advances hereunder, on
demand from Borrowers; provided, however, that Agent’s right to such recovery
shall not prejudice or otherwise adversely affect Borrowers’ rights (if any)
against such Lender.
 
2.21         Mandatory Prepayments.
 
(a)           Subject to Section 4.3 hereof, when any Borrower sells or
otherwise disposes of any Collateral other than Inventory in the Ordinary Course
of Business, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent.  The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof.  Such repayments shall be applied
to the remaining Advances in such order as Agent may determine, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)           Once annually during each Clean-Down Period, Borrowers shall
reduce and maintain the aggregate amount of Advances outstanding to less than
$5,000,000 during such Clean-Down Period and Borrowers shall not request
Advances during such Clean-Down Period which would result in the aggregate
amount of Advances outstanding (including Revolving Advances and the aggregate
Maximum Undrawn Amount of Letters of Credit) to exceed $5,000,000 after giving
effect to any such Advance request.  The commencement date for each Clean-Down
Period will be determined by Borrowers, in their discretion; provided that each
Clean-Down Period must commence no later than April 1st of each year.  If, on
any date during a Clean-Down Period and for any reason, the aggregate amount of
Advances exceeds $5,000,000, Borrowers will promptly (and in any event within
three (3) Business Days thereof) repay (or otherwise reduce, such as by
effecting the termination of, or delivery of cash collateral in respect of, an
outstanding Letter of Credit) the aggregate amount of Advances outstanding in an
amount equal not less than 100% of such excess.
 
2.22         Use of Proceeds.
 
(a)           Borrowers shall apply the proceeds of Advances to (i) repay
existing indebtedness owed to Wells Fargo Capital Finance, LLC, (ii) pay fees
and expenses relating to this transaction, and (iii) provide for its working
capital needs and reimburse drawings under Letters of Credit.
 
(b)           Without limiting the generality of Section 2.22(a) above, neither
the Borrowers nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Borrower, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of the Trading with the Enemy Act.
 
2.23         Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.
 
(b)           Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default.  Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender (other than any Defaulting Lender) pro rata based on the
aggregate of the outstanding Advances of that type of all Lenders at the time of
such application; provided, that Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
 
43

--------------------------------------------------------------------------------

 
 
(c)           A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
(d)           Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
 
(e)           In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
 
III           INTEREST AND FEES.
 
3.1           Interest.  Interest on Revolving Advances shall be payable in
arrears on the first day of each month with respect to Domestic Rate Loans and,
with respect to Eurodollar Rate Loans, at the end of each Interest
Period.  Interest charges shall be computed on the actual principal amount of
Revolving Advances outstanding during the month at a rate per annum equal to the
applicable Revolving Interest Rate.  Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in
effect.  The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders, the Obligations shall
bear interest at the Revolving Interest Rate plus two (2%) percent per annum
(the “Default Rate”).
 
 
44

--------------------------------------------------------------------------------

 
 
3.2           Letter of Credit Fees.
 
(a)           Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by three and twenty-five one-hundredths of one percent (3.25%) per
annum, such fees to be calculated on the basis of a 360-day year for the actual
number of days elapsed and to be payable quarterly in arrears on the first day
of each quarter and on the last day of the Term, and (y) to the Issuer, a
fronting fee of one-quarter of one percent (0.25%) per annum, together with any
and all administrative, issuance, amendment, payment and negotiation charges
with respect to Letters of Credit and all fees and expenses as agreed upon by
the Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2%) per annum.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, on demand, Borrowers will cause cash to be deposited and maintained in
an account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time.  Agent will invest
such cash collateral (less applicable reserves) in such short-term money-market
items as to which Agent and such Borrower mutually agree and the net return on
such investments shall be credited to such account and constitute additional
cash collateral.  No Borrower may withdraw amounts credited to any such account
except upon the occurrence of all of the following: (x) payment and performance
in full of all Obligations, (y) expiration of all Letters of Credit and (z)
termination of this Agreement.
 
3.3           Closing Fee and Facility Fee.
 
(a)           Closing Fee.  Upon the execution of this Agreement, Borrowers
shall pay to Agent for the ratable benefit of Lenders a closing fee of
seventy-five one-hundredths of one percent (0.75%) of the Maximum Revolving
Advance Amount ($131,250).
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Facility Fee.  If, for any month during the Term, the average
daily unpaid balance of the sum of Revolving Advances and aggregate Maximum
Undrawn Amount of any outstanding Letters of Credit for each day of such month
does not equal the Maximum Revolving Advance Amount, then Borrowers shall pay to
Agent for the ratable benefit of Lenders a fee at a rate equal to thirty-eight
one-hundredths of one percent (0.38%) per annum on the amount by which the
Maximum Revolving Advance Amount exceeds such average daily unpaid
balance.  Such fee shall be payable to Agent in arrears on the first day of each
month with respect to the previous month.
 
(c)           Commitment Fee.  Upon the execution of this Agreement, Borrowers
shall pay to Agent for the ratable benefit of Lenders a commitment fee of
$75,000 less that portion of the commitment fee of $50,000 heretofore paid by
Borrowers to Agent remaining after application of such fee to out-of-pocket
expenses reimbursable pursuant to this Agreement.
 
3.4           Collateral Evaluation Fee, Collateral Monitoring Fee and Fee
Letter.
 
(a)           Collateral Evaluation Fee.  Borrowers shall pay Agent a collateral
evaluation fee equal to $2,000 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term.  The collateral evaluation fee shall be deemed earned in full
on the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.
 
(b)           Collateral Monitoring Fee.  Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral monitoring - namely any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Agent and
which monitoring is undertaken by Agent or for Agent’s benefit - a collateral
monitoring fee in an amount equal to Agent’s then applicable rate (which rate as
of the Closing Date is $850 per day) for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis.
 
3.5           Computation of Interest and Fees.  Interest and fees hereunder
shall be computed on the basis of a year of 360 days and for the actual number
of days elapsed.  If any payment to be made hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
Revolving Interest Rate during such extension.
 
3.6           Maximum Charges.  In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.
 
3.7           Increased Costs.  In the event that any Applicable Law, or any
change therein or in the interpretation or application thereof (notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in Applicable Law,
regardless of the date enacted, adopted or issued), or compliance by any Lender
(for purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive (whether or not having
the force of law) from any central bank or other financial, monetary or other
authority, shall:
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c)           impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be; provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate in the form of increases in the Reserve Percentage.  Agent or
such Lender shall certify the amount of such additional cost or reduced amount
to Borrowing Agent, and such certification shall be conclusive absent manifest
error.
 
3.8           Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Eurodollar Rate
for any Interest Period; or
 
 
47

--------------------------------------------------------------------------------

 
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. two (2) Business Days prior to the date of
such proposed borrowing, that its request for such borrowing shall be cancelled
or made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate
Loan or Eurodollar Rate Loan which was to have been converted to an affected
type of Eurodollar Rate Loan shall be continued as or converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m.
two (2) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
3.9           Capital Adequacy.
 
(a)           In the event that Agent or any Lender shall have determined that
any change in any Applicable Law or guideline regarding capital adequacy, or any
change in the interpretation or administration thereof by any Governmental Body,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent or any Lender (for purposes of
this Section 3.9, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent or
any Lender’s capital as a consequence of its obligations hereunder to a level
below that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and each Lender’s
policies with respect to capital adequacy) by an amount deemed by Agent or any
Lender to be material, then, from time to time, Borrowers shall pay upon demand
to Agent or such Lender such additional amount or amounts as will compensate
Agent or such Lender for such reduction.  In determining such amount or amounts,
Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
 
(b)           A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
 
3.10         Gross Up for Taxes.  If any Borrower shall be required by
Applicable Law to withhold or deduct any taxes from or in respect of any sum
payable under this Agreement or any of the Other Documents to Agent, or any
Lender, assignee of any Lender, or Participant (each, individually, a “Payee”
and collectively, the “Payees”), (a) the sum payable to such Payee or Payees, as
the case may be, shall be increased as may be necessary so that, after making
all required withholding or deductions, the applicable Payee or Payees receives
an amount equal to the sum it would have received had no such withholding or
deductions been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.
 
 
48

--------------------------------------------------------------------------------

 
 
3.11           Withholding Tax Exemption.
 
(a)           Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign Person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign Person.
 
(b)           Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c)           Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.
 
 
49

--------------------------------------------------------------------------------

 
 
IV           COLLATERAL:  GENERAL TERMS
 
4.1           Security Interest in the Collateral.  To secure the prompt payment
and performance to Agent and each Lender of the Obligations, each Borrower
hereby assigns, pledges and grants to Agent for its benefit and for the ratable
benefit of each Lender a continuing security interest in and to and Lien on all
of its right, title and interest in and to the Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located.  Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest and shall cause its
financial statements to reflect such security interest.  Each Borrower shall
promptly provide Agent with written notice of all commercial tort claims, such
notice to contain the case title together with the applicable court and a brief
description of the claim(s).  Upon delivery of each such notice, such Borrower
shall be deemed to hereby grant to Agent a security interest and lien in and to
such commercial tort claims and all proceeds thereof.
 
4.2           Perfection of Security Interest.  Each Borrower shall take all
action that may be necessary or desirable, or that Agent may reasonably request,
so as at all times to maintain the validity, perfection, enforceability and
priority of Agent’s security interest in and Lien on the Collateral or to enable
Agent to protect, exercise or enforce its rights hereunder and in the
Collateral, including, but not limited to, (i) immediately discharging all Liens
other than Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii)
delivering to Agent, endorsed or accompanied by such instruments of assignment
as Agent may specify, and stamping or marking, in such manner as Agent may
specify, any and all chattel paper, instruments, letters of credit and advices
thereof and documents evidencing or forming a part of the Collateral,
(iv) entering into warehousing, lockbox and other custodial arrangements
satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code or other Applicable Law.  By
its signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein).  All charges, expenses and fees Agent may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be charged to
Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan and
added to the Obligations, or, at Agent’s option, shall be paid to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.  If
Agent is viewed, for purposes of Sections 8-106, 9-104 or 9-106 of the Uniform
Commercial Code to be acting hereunder with respect to any deposit account,
securities account or commodity account in a capacity other than depositary
bank, securities intermediary or commodity intermediary, then, by its signature
to this Agreement as Agent, PNC Bank, National Association hereby agrees to
follow instructions and entitlement orders from the Agent as to the disposition
of funds in the deposit account, as to security entitlements and as to the
application of any value distributed on account of a commodity contract, as the
case may be, in each case without further consent of either Borrower.
 
 
50

--------------------------------------------------------------------------------

 
 
4.3           Disposition of Collateral.  Each Borrower will safeguard and
protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except (a) the sale of Inventory in
the Ordinary Course of Business, (b) the disposition of obsolete or excess
Inventory in the Ordinary Course of Business but only to the extent the proceeds
of such disposition are remitted to Agent to be applied pursuant to Section
2.21(a) hereof and (c) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than $100,000 in any fiscal year but
only to the extent that (i) the proceeds of any such disposition are used to
acquire replacement Equipment which is subject to Agent’s first priority
security interest or (ii) the proceeds of which are remitted to Agent to be
applied pursuant to Section 2.21(a) hereof.
 
4.4           Preservation of Collateral.  Following the occurrence of a Default
or Event of Default, in addition to the rights and remedies set forth in Section
11.1 hereof, Agent: (a) may at any time take such steps as Agent deems necessary
to protect Agent’s interest in and to preserve the Collateral, including the
hiring of such security guards or the placing of other security protection
measures as Agent may deem appropriate; (b) may employ and maintain at any of
any Borrower’s premises a custodian who shall have full authority to do all acts
necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral; (d)
may use any Borrower’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any of Borrower’s
owned or leased property.  Each Borrower shall cooperate fully with all of
Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct.  All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.
 
4.5           Ownership of Collateral.
 
(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances, the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3 hereof.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on Schedule
4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Borrower is stored; (iii) Schedule 4.5 hereto sets forth a
correct and complete list as of the Closing Date of (A) each place of business
of each Borrower and (B) the chief executive office of each Borrower; and (iv)
Schedule 4.5 hereto sets forth a correct and complete list as of the Closing
Date of the location, by state and street address, of all Real Property owned or
leased by each Borrower, together with the names and addresses of any landlords.
 
4.6           Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law.  Each Borrower shall,
and Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Borrower’s
possession, they, and each of them, shall be held by such Borrower in trust as
Agent’s trustee, and such Borrower will immediately deliver them to Agent in
their original form together with any necessary endorsement.
 
4.7           Books and Records.  Each Borrower shall (a) keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to its business and affairs; (b) set
up on its books accruals with respect to all taxes, assessments, charges, levies
and claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
 
4.8           Financial Disclosure.  Each Borrower hereby irrevocably authorizes
and directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; provided, however, that Agent and each Lender will attempt to
obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.
 
 
52

--------------------------------------------------------------------------------

 
 
4.9           Compliance with Laws.  Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  The Collateral at all
times shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the Collateral so that such
insurance shall remain in full force and effect.
 
4.10         Inspection of Premises.  Subject to the requirements of Section 8.3
hereof, at all reasonable times Agent and each Lender shall have full access to
and the right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.  Agent shall be able to
perform such examinations as are required by the Lenders’ risk rating then in
effect for Borrowers; provided that, without limitation to the foregoing, Agent
shall be able to perform at least one (1) such examination per calendar year.
 
4.11         Insurance.  The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and
effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  At each Borrower’s own cost and
expense in amounts and with carriers acceptable to Agent, each Borrower shall
(a) keep all its insurable properties and properties in which such Borrower has
an interest insured against the hazards of fire, flood (if applicable),
sprinkler leakage, those hazards covered by extended coverage insurance and such
other hazards, and for such amounts, as is customary in the case of companies
engaged in businesses similar to such Borrower’s including business interruption
insurance; (b) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to such Borrower insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of such Borrower either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (d) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Borrower is engaged in business;
(e) furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least ten (10) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as a co-insured and loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent.  In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and the applicable Borrower to make payment for
such loss to Agent and not to such Borrower and Agent jointly.  If any insurance
losses are paid by check, draft or other instrument payable to any Borrower and
Agent jointly, Agent may endorse such Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above.  All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine.  Any surplus shall be paid by Agent to
Borrowers or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Borrowers to Agent, on demand.
 
 
53

--------------------------------------------------------------------------------

 
 
4.12         Failure to Pay Insurance.  If any Borrower fails to obtain
insurance as hereinabove provided, or to keep the same in force, Agent, if Agent
so elects, may obtain such insurance and pay the premium therefor on behalf of
such Borrower, and charge Borrowers’ Account therefor as a Revolving Advance
maintained as a Domestic Rate Loan and such expenses so paid shall be part of
the Obligations.
 
4.13         Payment of Taxes.  Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral, including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes.  If any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Borrower and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may, without
notice to Borrowers, pay the taxes, assessments or other Charges, and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has Properly Contested those taxes, assessments or
Charges.  The amount of any payment by Agent under this Section 4.13 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence reasonably
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.
 
4.14         Payment of Leasehold Obligations.  Each Borrower shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
 
 
54

--------------------------------------------------------------------------------

 
 
4.15         Receivables.
 
(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
 
(b)           Solvency of Customers.  Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Borrower who are not
solvent such Borrower has set up on its books and in its financial records bad
debt reserves adequate to cover such Receivables.
 
(c)           Location of Borrowers.  Each Borrower’s chief executive office is
located at 20525 Nordhoff Street, Suite 200, Chatsworth, CA  91311.  Until
written notice is given to Agent by Borrowing Agent of any other office at which
any Borrower keeps its records pertaining to Receivables, all such records shall
be kept at such executive office.
 
(d)           Collection of Receivables.  Until any Borrower’s authority to do
so is terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default), each Borrower will, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations.  Each Borrower shall deposit in the
Blocked Account or, upon request by Agent, deliver to Agent, in original form
and on the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.
 
(e)           Notification of Assignment of Receivables.  At any time following
the occurrence of an Event of Default or a Default, Agent shall have the right
to send notice of the assignment of, and Agent’s security interest in and Lien
on, the Receivables to any and all Customers or any third party holding or
otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.
 
 
55

--------------------------------------------------------------------------------

 
 
(f)            Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all documents or instruments
deemed necessary or appropriate by Agent to preserve, protect, or perfect
Agent’s interest in the Collateral and to file the same; (v) to demand payment
of the Receivables; (vi) to enforce payment of the Receivables by legal
proceedings or otherwise; (vii) to exercise all of such Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign such Borrower’s name on a
proof of claim in bankruptcy or similar document against any Customer; (xi) to
prepare, file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) to do all other acts and things necessary to carry out this Agreement;
provided, however, that Agent shall only exercise the rights described in
clauses (vi) through (ix), inclusive, upon the occurrence and during the
continuance of an Event of Default.  All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.  Agent shall have the right at any time following
the occurrence and during the continuance of an Event of Default, to change the
address for delivery of mail addressed to any Borrower to such address as Agent
may designate and to receive, open and dispose of all mail addressed to any
Borrower.
 
(g)           No Liability.  Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom.  Following the occurrence and during the
continuance of an Event of Default, Agent may, without notice or consent from
any Borrower, sue upon or otherwise collect, extend the time of payment of,
compromise or settle for cash, credit or upon any terms any of the Receivables
or any other securities, instruments or insurance applicable thereto and/or
release any obligor thereof.  Agent is authorized and empowered to accept
following the occurrence and during the continuance of of an Event of Default or
Default the return of the goods represented by any of the Receivables, without
notice to or consent by any Borrower, all without discharging or in any way
affecting any Borrower’s liability hereunder.
 
 
56

--------------------------------------------------------------------------------

 
 
(h)           Establishment of a Lockbox Account, Dominion Account.  All
proceeds of Collateral shall be deposited by Borrowers into either (i) a lockbox
account, dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to appropriate account(s) of Agent.  All funds
deposited in such Blocked Accounts shall immediately become the property of
Agent and Borrowing Agent shall obtain the agreement by such Blocked Account
Bank to waive any offset rights against the funds so deposited.  Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder.  All deposit accounts
and investment accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).  Borrowers shall direct each account debtor to make
remittances to Borrowers into a Blocked Account.  Such remittances from account
debtors collected by Agent shall be credited to such deposit account specified
by Borrowing Agent one (1) Business Day following Agent’s receipt of such
remittances.  For the purpose of computing any applicable fees and expenses, all
remittances shall be deemed applied by Agent one (1) Business Day following
(x) the Business Day following Agent’s receipt of such remittances via wire
transfer or electronic depository check, or (y) in the case of payments received
by Agent in any other form, the Business Day such remittance constitutes good
funds.
 
(i)            Adjustments.  No Borrower will, without Agent’s consent,
compromise or adjust any Receivables (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
business of such Borrower or, so long as an Event of Default has occurred and is
continuing, as otherwise could reasonably be expected to have a Material Adverse
Effect.
 
4.16         Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17         Maintenance of Equipment.  The Equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation, in any material
respect, of any Applicable Law.  Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.
 
4.18         Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof
unless resulting from Agent’s or any Lender’s willful misconduct.  Neither Agent
nor any Lender, whether by anything herein or in any assignment or otherwise,
assume any of any Borrower’s obligations under any contract or agreement
assigned to Agent or such Lender, and neither Agent nor any Lender shall be
responsible in any way for the performance by any Borrower of any of the terms
and conditions thereof.
 
 
57

--------------------------------------------------------------------------------

 
 
4.19         Environmental Matters.
 
(a)           Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remain in compliance with all Environmental
Laws in all material respects and they shall not place or permit to be placed
any Hazardous Substances on any Real Property except as permitted by Applicable
Law or appropriate governmental authorities.
 
(b)           Borrowers shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.
 
(c)           Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
 
(d)           Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled.  Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning any Release or threat of
Release of a reportable quantity of any Hazardous Substances at the Real
Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) at the Real Property that any Borrower is required to file under any
Environmental Laws.  Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.
 
(e)           Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien.  If any Borrower shall fail to respond promptly to any Hazardous
Discharge or any demand letter or complaint, order, citation, or other written
notice with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Real Property or any Borrower’s interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) or any Borrower
shall fail to comply in any material respect with any of the requirements of any
applicable Environmental Laws, Agent on behalf of Lenders may, but without the
obligation to do so, for the sole purpose of protecting Agent’s interest in the
Collateral:  (A) give such notices or (B) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to clean up, remove, mitigate or otherwise deal with any such
Hazardous Discharge or Environmental Complaint.  All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Borrowers,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.
 
 
58

--------------------------------------------------------------------------------

 
 
(f)            Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property, whether or not
the same originates or emerges from the Real Property or any contiguous real
estate, including any loss of value of the Real Property as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to any Hazardous Discharge resulting from actions on the part of
Agent or any Lender.  Borrowers’ obligations under this Section 4.19 shall arise
upon the discovery of the presence of any Hazardous Substances at the Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
4.20         Financing Statements.  Except as respects the financing statements
filed by Agent and the financing statements described on Schedule 1.2, no
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office.
 
V             REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1           Authority.  Each Borrower has full power, authority and legal
right to enter into this Agreement and the Other Documents and to perform all
its respective Obligations hereunder and thereunder.  This Agreement and the
Other Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate or limited liability company powers, as
applicable, have been duly authorized by all necessary corporate or limited
liability company action, are not in contravention of law or the terms of such
Borrower’s by-laws, certificate of incorporation, operating agreement, articles
of organization or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (b) will not conflict with or violate any law or regulation,
or any judgment, order or decree of any Governmental Body, (c) will not require
the Consent of any Governmental Body or any other Person, except those Consents
set forth on Schedule 5.1 hereto, all of which will have been duly obtained,
made or compiled prior to the Closing Date and which are in full force and
effect and (d) will not conflict with, nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of such Borrower under the
provisions of any agreement, charter document, instrument, by-law, operating
agreement or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound.
 
 
59

--------------------------------------------------------------------------------

 
 
5.2           Formation and Qualification.
 
(a)           Each Borrower is duly incorporated or formed, as applicable, and
in good standing under the laws of the state listed on Schedule 5.2(a) and is
qualified to do business and is in good standing in the states listed on
Schedule 5.2(a) which constitute all states in which qualification and good
standing are necessary for such Borrower to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  Each Borrower has delivered to
Agent true and complete copies of its certificate of incorporation and by-laws
or articles of organization and operating agreement, as applicable, and will
promptly notify Agent of any amendment or changes thereto.
 
(b)           The only Subsidiaries of each Borrower are listed on Schedule
5.2(b).
 
5.3           Survival of Representations and Warranties.  All representations
and warranties of such Borrower contained in this Agreement and the Other
Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
 
5.4           Tax Returns.  Each Borrower’s federal tax identification number is
set forth on Schedule 5.4.  Each Borrower has filed all federal, state and local
income tax returns and all other federal, state and local tax returns and other
reports each is required by law to file except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect and has
paid, prior to their becoming delinquent or subject to penalties, all taxes,
assessments, fees and other governmental charges that are due and
payable.  Federal, state and local income tax returns of each Borrower have been
examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending March 31, 2010.  The provision for taxes on the books of each
Borrower is adequate for all years not closed by applicable statutes, and for
its current fiscal year, and no Borrower has any knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.
 
5.5           Financial Statements.
 
(a)           The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and was prepared by the Chief Financial
Officer of Image based on the best information available to him.  The Pro Forma
Balance Sheet has been certified by the Chief Financial Officer of Image as
fairly presenting the financial condition of Borrowers, on a pro forma basis, as
of the Closing Date.
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
prepared by the Chief Financial Officer of Image, are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect Borrowers’ judgment based on present circumstances of the
most likely set of conditions and course of action for the projected
period.  The cash flow Projections together with the Pro Forma Balance Sheet,
are referred to as the “Pro Forma Financial Statements”.
 
(c)           The Consolidated balance sheets of Borrowers, and such other
Persons described therein as of March 31, 2010, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur and present fairly the financial position of Borrowers at
such date and the results of their operations for such period).  Since March 31,
2010 there has been no change in the condition, financial or otherwise, of
Borrowers as shown on the Consolidated balance sheet as of such date except
changes in the Ordinary Course of Business, none of which individually or in the
aggregate has been materially adverse.
 
5.6           Entity Names.  No Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation or company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
 
5.7           O.S.H.A. and Environmental Compliance.
 
(a)           Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the applicable provisions of the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
RCRA and all other applicable Environmental Laws; there have been no outstanding
citations, notices or orders of non-compliance issued to any Borrower or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.
 
(b)           Each Borrower has been issued all required federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
 
(c)           (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any premises owned or leased by any
Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on any premises owned or leased by any Borrower; (iii) to the best of
Borrowers’ knowledge, no premises owned or leased by any Borrower has ever been
used as a treatment, storage or disposal facility of Hazardous Waste; and (iv)
no Hazardous Substances are present on any premises owned or leased by any
Borrower, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.
 
 
61

--------------------------------------------------------------------------------

 
 
5.8           Solvency; No Litigation, Violation, Indebtedness or Default.
 
(a)           Each Borrower is solvent, able to pay its debts as they mature,
has capital sufficient to carry on its business and all businesses in which it
is about to engage, and (i) as of the Closing Date, the fair present saleable
value of its assets, calculated on a going concern basis, is in excess of the
amount of its liabilities and (ii) subsequent to the Closing Date, the fair
saleable value of its assets (calculated on a going concern basis) will be in
excess of the amount of its liabilities.
 
(b)           Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations.
 
(c)           No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal.
 
(d)           No Borrower or member of the Controlled Group maintains or
contributes, or has any obligation to contribute to, or liability under, any
Pension Benefit Plan, any Multiemployer Plan or any Multiple Employer Plan other
than (x) on the Closing Date, those listed on Schedule 5.8(d) hereto and (y)
thereafter, as permitted under this Agreement.  Further, (i) each Borrower and
each member of the Controlled Group has met all applicable minimum funding
requirements under the Pension Funding Rules in respect of each Pension Benefit
Plan and no waiver of the Pension Funding Rules has been applied for or
obtained; (ii) each Pension Benefit Plan which is intended to be a qualified
plan under Section 401(a) of the Code as currently in effect has been determined
by the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code; (iii) no Borrower or member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Pension Benefit Plan has been terminated by the plan administrator thereof nor
by the PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Benefit Plan; (v)
the present value of the aggregate benefit liabilities under each Pension
Benefit Plan sponsored, maintained or contributed to by any Borrower or any
member of the Controlled Group (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Benefit Plan), did not
exceed the aggregate current fair market value of the assets of such Pension
Benefit Plan and no Borrower or member of the Controlled Group knows of any
facts or circumstances which would materially change the value of such benefit
liabilities or assets; (vi) no Termination Event has occurred and no Borrower or
member of the Controlled Group has taken any action which would constitute or
result in a Termination Event; (vii) each Borrower and each member of the
Controlled Group have made all contributions due and payable with respect to
each Plan; (viii) no Borrower or member of the Controlled Group maintains or
contributes to, or has any obligation to contribute to, any Plan which provides
health, accident or life insurance benefits to former employees, their spouses
or dependents, other than in accordance with Section 4980B of the Code; (ix) no
Borrower or member of the Controlled Group has withdrawn, completely or
partially, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; (x) no Borrower or
any member of the Controlled Group has received notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; and (xi) there has been no determination that any Pension
Benefit Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA).
 
 
62

--------------------------------------------------------------------------------

 
 
5.9           Intellectual Property.
 
(a)           Each Borrower owns or licenses or otherwise has the right to use
all Intellectual Property necessary for the operation of its business as
presently conducted or proposed to be conducted, including, without limitation,
(i) the right to distribute and/or sell each item of Copyrighted Material
constituting Copyright Inventory that is reported to Agent in any Borrowing Base
Certificate delivered pursuant to Section 9.2 hereof as constituting Eligible
Inventory, and (ii) the right to receive, accept and assign each Copyright
Receivable generated from the sale or distribution of Copyrighted Material that
is reported to Agent in any Borrowing Base Certificate delivered pursuant to
Section 9.2 hereof as constituting an Eligible Receivable.
 
(b)           As of the Closing Date, Borrowers do not have any Section 5.9 IP
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those described in the Questionnaire and has not granted any licenses with
respect thereto other than as set fort in the Questionnaire.  No event has
occurred which permits or would permit after notice or passage of time or both,
the revocation, suspension or termination of such rights.  To the best of any
Borrower’s knowledge, no slogan or other advertising device, product, process,
method, substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower infringes any Section 5.9 IP owned by any other Person presently and no
claim or litigation is pending or threatened against or affecting any Borrower
contesting its right to sell or use any such Section 5.9 IP.  The Questionnaire
sets forth all of the agreements or other arrangements of each Borrower pursuant
to which such Borrower has a license or other right to use any Section 5.9 IP
owned by another Person as in effect on the Closing Date.
 
(c)           To the best of Borrowers’ knowledge, as of the Closing Date,
Borrowers do not have any Copyright Property registered in the United States
Copyright Office or in any other country other than those described in the
Questionnaire.  Except as otherwise disclosed on Schedule 5.8(b), to the best of
any Borrower’s knowledge, no Copyright Inventory presently contemplated to be
sold by or employed by any Borrower infringes any Copyright Property owned by
any other Person presently and no claim or litigation is pending or threatened
against or affecting any Borrower contesting its right to sell or use any such
Copyright Property.  The Questionnaire sets forth all of the material License
Agreements of each Borrower pursuant to which such Borrower has a license or
other right to use any Copyright Property owned by another Person as in effect
on the Closing Date.
 
 
63

--------------------------------------------------------------------------------

 
 
5.10         Licenses and Permits.  Except as set forth in Schedule 5.10, each
Borrower is in compliance with, and has procured and is now in possession of,
all material licenses or permits required by any Applicable Law for the
operation of its business in each jurisdiction wherein it is now conducting or
proposes to conduct business and where the failure to procure such licenses or
permits could have a Material Adverse Effect.
 
5.11         Default of Indebtedness.  No Borrower is in default in the payment
of the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any such Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
 
5.12         No Default.  No Borrower is in default in the payment or
performance of any of its contractual obligations not described in Section 5.11,
except where such default could not reasonably be expected to have a Material
Adverse Effect, and no Default has occurred and is continuing.
 
5.13         No Burdensome Restrictions.  No Borrower is party to any contract
or agreement the performance of which could reasonably be expected to have a
Material Adverse Effect.  Schedule 5.13 hereto sets forth all Material Contracts
to which any Borrower is a party or is bound as of the Closing Date.  Borrowers
have delivered true, correct and complete copies of such Material Contracts to
Agent on or before the Closing Date.  Borrowers are not in breach or default in
any material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.
 
5.14         No Labor Disputes.  No Borrower is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Borrower’s
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto.
 
5.15         Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16         Investment Company Act.  No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
 
5.17         Disclosure.  No representation or warranty made by any Borrower in
this Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.  There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
5.18         [Reserved].
 
5.19         Swaps.  No Borrower is a party to, nor will it be a party to, any
swap agreement whereby such Borrower has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.
 
5.20         Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
 
5.21         Application of Certain Laws and Regulations.  Neither any Borrower
nor any Subsidiary of any Borrower is subject to any law, statute, rule or
regulation which regulates the incurrence of any Indebtedness, including laws,
statutes, rules or regulations relative to common or interstate carriers or to
the sale of electricity, gas, steam, water, telephone, telegraph or other public
utility services.
 
5.22         Business of Borrowers.  Borrowers do not engage in any business
other than licensing and distributing entertainment programming in North America
and activities necessary or reasonably incidental to the foregoing.
 
5.23         Section 20 Subsidiaries.  Borrowers do not intend to use and shall
not use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
 
5.24         Anti-Terrorism Laws.
 
(a)           General.  Neither any Borrower nor any Affiliate of any Borrower
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction  that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
 
(b)           Executive Order No. 13224.  Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
 
65

--------------------------------------------------------------------------------

 
 
(ii)           a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
 
(vi)          a Person or entity who is affiliated or associated with a Person
or entity listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked pursuant to the Executive Order
No. 13224.
 
5.25         Trading with the Enemy.  No Borrower has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
5.26         Federal Securities Laws.  Neither any Borrower nor any of its
Subsidiaries (a) is required to file periodic reports under the Exchange Act,
(b) has any securities registered under the Exchange Act or (c) has filed a
registration statement that has not yet become effective under the Securities
Act.
 
5.27         Security Interests of SAG and WGA.  With respect to any security
interest of SAG or WGA in personal property of Borrowers in connection with the
motion picture titled “Sisters,” Borrowers are not required to remit any
payments on accounts generated from the sale of such motion picture to SAG or
WGA, and Borrowers are entitled to such payments.  Agent would not be violating
any rights of SAG or WGA in collecting any payments on such accounts (it being
understood and agreed though that such accounts will not be deemed Eligible
Receivables hereunder for so long as SAG or WGA hold any security interest
therein).
 
VI           AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1           Payment of Fees.  Pay to Agent on demand all usual and customary
fees and expenses which Agent incurs in connection with (a) the forwarding of
Advance proceeds and (b) the establishment and maintenance of any Blocked
Accounts or Depository Accounts as provided for in Section 4.15(h)
hereof.  Agent may, without making demand, charge Borrowers’ Account for all
such fees and expenses.
 
 
66

--------------------------------------------------------------------------------

 
 
6.2           Conduct of Business and Maintenance of Existence and Assets.  (a)
Conduct continuously and operate actively its business according to good
business practices and maintain its properties necessary or reasonably useful in
its business in good working order and condition (reasonable wear and tear
excepted and except as may be disposed of in accordance with the terms of this
Agreement), including all Intellectual Property used in or reasonably useful to
the business of Borrowers, and take all actions necessary to enforce and protect
the validity of any rights in Intellectual Property or other right included in
the Collateral; (b) keep in full force and effect its existence and comply in
all material respects with the Applicable Laws governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the Applicable Laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
6.3           Violations.  Promptly notify Agent in writing of any violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower which could reasonably be expected to
have a Material Adverse Effect.
 
6.4           Government Receivables.  Take all steps necessary to protect
Agent’s interest in the Collateral under the Federal Assignment of Claims Act,
the Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.
 
6.5           Financial Covenants.
 
(a)           Senior Fixed Charge Coverage Ratio.  Cause to be maintained as of
the end of each fiscal quarter of Image, commencing with the fiscal quarter
ending June 30, 2011 through and including the fiscal quarter ending December
31, 2011, a Senior Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.
 
(b)           Fixed Charge Coverage Ratio.  Cause to be maintained as of the end
of each fiscal quarter of Image, commencing with the fiscal quarter ending March
31, 2012, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00.
 
6.6           Execution of Supplemental Instruments.  Execute and deliver to
Agent from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may reasonably request, in order
that the full intent of this Agreement may be carried into effect.
 
6.7           Payment of Indebtedness.  Pay, discharge or otherwise satisfy at
or before maturity (subject, where applicable, to specified grace periods and,
in the case of the trade payables, to normal payment practices) all its
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and each Borrower shall have provided for such reserves
as Agent may reasonably deem proper and necessary, subject at all times to any
applicable subordination arrangement in favor of Lenders.
 
 
67

--------------------------------------------------------------------------------

 
 
6.8           Standards of Financial Statements.  Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 hereof as to
which GAAP is applicable to fairly present such financial condition in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).
 
6.9           Federal Securities Laws.  Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (i) is required to file periodic reports
under the Exchange Act (it being understood by Agent that, as of the Closing
Date, Image is required to file periodic reports under the Exchange Act), (ii)
registers any securities under the Exchange Act or (iii) files a registration
statement under the Securities Act.
 
6.10           Copyrights.  As soon as available, but not later than thirty (30)
days after the Closing Date, Borrowers shall deliver to Agent a report (the
“Initial Copyright Report”) identifying all Copyrighted Material included in
Copyright Inventory as of the Closing Date, which report shall include the
following information for each item of Copyrighted Material:  (a) title; (b)
licensor; (c) term start date; (d) term end date; (e) V number, if any, issued
to Borrower by the United States Copyright Office (or if not yet issued, the
date the application therefor, if any, was filed by Borrower); and (f) PA number
issued to the licensor by the United States Copyright Office, if any.  Each
Compliance Certificate delivered pursuant to Section 9.8 shall include the above
listed information for each item of Copyrighted Material acquired by Borrowers
that was not previously disclosed in the Initial Copyright Report or in a
previously delivered Compliance Certificate.  Borrowers shall file a transfer
rights registration seeking a V number (typically in the form of a short form
assignment) with the United States Copyright Office for each item of Copyrighted
Material acquired by it after the Closing Date and shall exercise commercially
reasonable efforts to do so for each item of Copyrighted Material included in
the Initial Copyright Report for which no V number (or application therefor) is
reported on the Initial Copyright Report.
 
6.11         License Agreements.
 
(a)           (i) Promptly and faithfully observe and perform all of the
material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any; (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement; (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or consent to or permit to occur any of the foregoing; except,
that, subject to Section 6.11(b) below, such Borrower may cancel, surrender or
release any material License Agreement in the Ordinary Course of Business of
such Borrower; provided that such Borrower shall give Agent not less than thirty
(30) days prior written notice of its intention to so cancel, surrender and
release any such material License Agreement; (iv) give Agent prompt written
notice of any material License Agreement entered into by such Borrower after the
Closing Date, together with a true, correct and complete copy thereof and such
other with respect thereto as Agent may request; (v) give Agent prompt written
notice of any material breach of any obligation, or any default, by any party
under any material License Agreement, and deliver to Agent (promptly upon the
receipt thereof by such Borrower in the case of a notice to such Borrower and
concurrently with the sending thereof in the case of a notice from such
Borrower) a copy of each notice of default and every other notice and other
communication received or delivered by such Borrower in connection with any
material License Agreement which relates to the right of such Borrower to
continue to use the property subject to such License Agreement; and (vi) furnish
to Agent, promptly upon the request of Agent, such information and evidence as
Agent may reasonably require from time to time concerning the observance,
performance and compliance by such Borrower or the other party or parties
thereto with the material terms, covenants or provisions of any material License
Agreement.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           Either (i) exercise any option to renew or extend the term of each
material License Agreement to which any Borrower is a party in such manner as
will cause the term of such material License Agreement to be effectively renewed
or extended for the period provided by such option and give prompt written
notice thereof to Agent or (ii) give Agent prior written notice that such
Borrower does not intend to renew or extend the term of any such material
License Agreement or that the term thereof shall otherwise be expiring, not less
than sixty (60) days prior to the date of any such non-renewal or
expiration.  In the event of the failure of such Borrower to extend or renew any
material License Agreement to which it is a party, Agent shall have, and is
hereby granted, the irrevocable right and authority, at its option, to renew or
extend the term of such material License Agreement, whether in its own name and
behalf, or in the name and behalf of a designee or nominee of Agent or in the
name and behalf of such Borrower, as Agent shall determine at any time that an
Event of Default or Default has occurred and is continuing.  If an Event of
Default or Default has occurred and is continuing, Agent may, but shall not be
required to, perform any or all of such obligations of such Borrower under any
of the License Agreements, including, but not limited to, the payment of any or
all sums due from such Borrower thereunder.  Any sums so paid by Agent shall
constitute part of the Obligations.
 
VII           NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1           Merger, Consolidation, Acquisition and Sale of Assets.
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it; provided that Image shall be permitted to purchase the 30%
non-controlling Equity Interest in IMHE held by the Madacy Interest Holder by
exercising its “Third Anniversary Call Option” or “Subsequent Call Option” set
forth and as such terms are defined in Sections 11.1 or 11.2 of the IMHE
Operating Agreement (the “IMHE Minority Interest Purchase”) so long as (x)
Borrowers demonstrate to Agent, based on the most recent audited Consolidated
financial statements delivered to Agent pursuant to Section 9.7 hereof or
unaudited Consolidated financial statements delivered to Agent pursuant to
Section 9.8 hereof, in each case with an accompanying Compliance Certificate,
that the Fixed Charge Coverage Ratio for the four consecutive fiscal quarters
ending on the last day of the fiscal period for which such financial statements
were prepared is not less than 1.25:1.00; and (y) Borrowers have Undrawn
Availability of at least $3,000,000 after giving effect to the consummation of
such IMHE Minority Interest Purchase.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except:  (i) sales or other dispositions of Inventory in
the Ordinary Course of Business; (ii) sales or other dispositions of Equipment
(including worn-out or obsolete Equipment or Equipment no longer useful in the
business of Borrowers) to the extent permitted by Section 4.3 hereof; and (iii)
any other sales or dispositions expressly permitted by this Agreement.
 
7.2           Creation of Liens.  Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.
 
7.3           Guarantees.  Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in
the Ordinary Course of Business up to an aggregate amount of $250,000 and (c)
the endorsement of checks in the Ordinary Course of Business.
 
7.4           Investments.  Purchase or acquire obligations or Equity Interests
of, or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) the investment by Image in IMHE existing
as of the Closing Date and, to the extent permitted by Section 7.1(a) hereof,
the IMHE Minority Interest Purchase.
 
7.5           Loans.  Make advances, loans or extensions of credit to any
Person, including any Parent, Subsidiary or Affiliate except with respect to:
 
(a)           the extension of commercial trade credit in connection with the
sale or other disposition of Inventory in the Ordinary Course of Business;
 
(b)           loans to its employees in the Ordinary Course of Business not to
exceed the aggregate amount of $500,000 at any time outstanding for:  (i)
reasonably and necessary work-related travel or other ordinary business expenses
to be incurred by such employee in connection with their work for such Borrower
and (ii) reasonable and necessary relocation expenses for such employees
(including home mortgage financing for relocated employees);
 
 
70

--------------------------------------------------------------------------------

 
 
(c)            loans by a Borrower to another Borrower;
 
(d)           obligations of such account debtors to any Borrower arising from
Receivables which are past due evidenced by a promissory note made by such
account debtor payable to such Borrower; provided that promptly upon Agent’s
request after receipt of the original of any such promissory note by such
Borrower, such promissory note shall be endorsed to the order of Agent by such
Borrower and promptly delivered to Agent as so endorsed; and
 
(e)           the loans and advances set forth on Schedule 7.5 hereto; provided
that as to such loans and advances, Borrowers shall not, directly or indirectly,
amend, modify, alter or change the terms of such loans or advances or any
agreement, document or instrument related thereto in a manner unfavorable to
Borrowers or to Agent and the Lenders and Borrowers shall furnish to Agent all
notices or demands in connection with such loans and advances either received by
any Borrower or on its behalf, promptly after receipt thereof, or sent by any
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be.
 
7.6           Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount for all Borrowers in excess of $500,000.
 
7.7           Dividends; Distributions.  Declare, pay or make any dividend or
distribution on any shares of the Equity Interests of any Borrower (other than
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any Equity Interests, or of any
options to purchase or acquire any such Equity Interests of any Borrower except
that so long as: (a) a notice of termination with regard to this Agreement shall
not be outstanding; (b) no Event of Default or Default shall have occurred and
be continuing or would result from such purchase, redemption or dividend
(including pursuant to Section 10.15 hereof); and (c) the purpose for such
purchase, redemption or dividend shall be as set forth in writing to Agent at
least ten (10) Business Days prior to such purchase, redemption or dividend and
such purchase, redemption or dividend shall in fact be used for such
purpose,then  (i) Image shall be permitted to:  (A) declare and pay dividends or
redeem or purchase any Equity Interests for consideration solely in the format
of shares of common stock of Image, (B) declare and pay dividends solely on a
payment-in-kind (“PIK”) basis to holders of Image’s Series B Preferred Stock and
Series C Preferred Stock; provided, however, that Image may declare and pay cash
dividends pursuant to clauses (a) through (c) above on its Series B Preferred
Stock and Series C Preferred Stock as set forth in the designations of rights,
privileges and preferences for such Equity Interests filed with the Delaware
Secretary of State and in effect on the Closing Date if and on the condition
that:  (x) Borrowers have an EBITDA calculated for such most recently completed
fiscal year of not less than $13,000,000, (y) Borrowers have a Net Operating
Income for such most recently completed fiscal year of not less than $6,000,000,
and (z) no Event of Default shall have occurred and be continuing or would occur
after giving effect to the payment of such interest (each such condition and
calculation listed in clauses (x) and (y) herein shall be confirmed and
demonstrated, as applicable, in a certificate provided to Agent and duly
executed by the President, Chief Financial Officer, Treasurer or Controller of
the Borrowing Agent by which such officer shall certify to Agent the
calculations thereof as of the date of such certificate and shall be based upon
Borrowers’ most recent audited Consolidated financial statements delivered to
Agent pursuant to Section 9.7 hereof or unaudited Consolidated financial
statements delivered to Agent pursuant to Section 9.8 hereof, as the case may
be), and (C) repurchase Equity Interests consisting of common stock held by
employees pursuant to any employee stock ownership plan thereof upon the
termination, retirement or death of any such employee in accordance with the
provisions of such plan; provided that as to any such repurchase, each of the
following conditions must be satisfied:  (w) as of the date of the payment for
such repurchase, no Event of Default shall have occurred and be continuing or
would occur after giving effect to such repurchase, (x) such repurchase shall be
paid with funds legally available therefor, (y) such repurchase shall not
violate any Applicable Law or the terms of any indenture, agreement or
undertaking to which Image is a party or by which Image or its property is
bound, and (z) the aggregate amount of all payments for such repurchases in any
fiscal year shall not exceed $150,000; and (ii) IMHE may declare and pay
dividends and distributions to Image.
 
 
71

--------------------------------------------------------------------------------

 
 
7.8           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of:
 
(a)           Indebtedness to Lenders and Agent, including Indebtedness of any
Borrower pursuant to a Lender-Provided Interest Rate Hedge;
 
(b)           Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof;
 
(c)           Purchase-money Indebtedness (including Capitalized Lease
Obligations) arising after the Closing Date to the extent secured by purchase
money security interests in Equipment (including Capitalized Lease Obligations)
and purchase money mortgages on Real Property not to exceed $150,000 in the
aggregate at any time outstanding so long as such security interests and
mortgages do not apply to any property of such Borrower other than the Equipment
or Real Property so acquired, and the Indebtedness secured thereby does not
exceed the cost of the Equipment or Real Property so acquired, as the case may
be;
 
(d)           Indebtedness of any Borrower to any other Borrower pursuant to
loans provided by such other Borrower permitted under Section 7.5(c) hereof;
 
(e)           unsecured Indebtedness of any Borrower arising after the Closing
Date to any third person; provided that Borrowers satisfy each of the following
conditions as determined by Agent in its discretion:  (i) such Indebtedness
shall be on terms and conditions acceptable to Agent and shall be subject and
subordinate in right of payment to the right of Agent and Lenders to receive
payment in full of all of the Obligations pursuant to the terms of an
intercreditor agreement between such third party and Agent, in form and
substance satisfactory to Agent; (ii) Agent shall have received true, correct
and complete copies of all agreements, documents and instruments evidencing or
otherwise related to such unsecured Indebtedness; (iii) except as Agent may
otherwise agree in writing, all of the proceeds of such loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent for the
application to the Obligations in such order and manner as Agent may determine;
(iv) the aggregate principal amount of such unsecured Indebtedness incurred
during the Term shall not exceed $150,000; (v) as of the date of incurring such
unsecured Indebtedness and after giving effect thereto, there shall not exist
any Event of Default; (vi) Borrowers shall not, directly or indirectly, (A)
amend, modify, alter or change the terms of such unsecured Indebtedness or any
agreement, document, or instrument related thereto (except that Borrowers may,
after prior written notice to Agent, amend, modify, alter or change the terms
thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereto, or forgive or cancel any portion of such unsecured
Indebtedness (other than pursuant to the payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such unsecured Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose; and (vii) Borrowers shall
furnish to Agent all notices or demands in connection with such unsecured
Indebtedness either received by any Borrower or on its behalf promptly after
receipt thereof, or sent by any Borrower or on its behalf concurrently with the
sending thereof, as the case may be; or
 
 
72

--------------------------------------------------------------------------------

 
 
(f)            the Indebtedness set forth on Schedule 7.8; provided that (i)
Borrowers shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such Indebtedness or any agreement, document, or instrument related
thereto (except that Borrowers may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereto, or forgive or cancel any
portion of such Indebtedness (other than pursuant to the payments thereof), or
to reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose; and (ii) Borrowers shall
furnish to Agent all notices or demands in connection with such Indebtedness
either received by any Borrower or on its behalf promptly after receipt thereof,
or sent by any Borrower or on its behalf concurrently with the sending thereof,
as the case may be.
 
7.9           Nature of Business.  Substantially change the nature of the
business in which it is presently engaged, nor except as specifically permitted
hereby purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business for assets or property which are
useful in, necessary for and are to be used in its business as presently
conducted.
 
7.10         Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except
transactions disclosed to the Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate; except Sponsor shall be entitled to a management fee of
$300,000, payable in a single installment due on December 31, 2011, so long as
after giving effect to such payments there shall not exist any Event of Default
or Default.
 
7.11         [Reserved].
 
 
73

--------------------------------------------------------------------------------

 
 
7.12         Subsidiaries.
 
(a)           Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Revolving Credit Notes, and under
any other agreement between any Borrower and Lenders and (ii) Agent shall have
received all documents, including legal opinions, it may reasonably require to
establish compliance with each of the foregoing conditions.
 
(b)           Except for such joint ventures which exist on the Closing Date and
are set forth on Schedule 7.12, enter into any partnership, joint venture or
similar arrangement.
 
7.13         Fiscal Year and Accounting Changes.  Change Image’s fiscal year end
from March 31, or make any significant change (a) in accounting treatment and
reporting practices except as required by GAAP or (b) in tax reporting treatment
except as required by law.
 
7.14         Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.
 
7.15         Amendment of Borrowers’ Organizational Documents.  Amend, modify or
waive any term or material provision of its applicable organizational documents,
including any certificate of incorporation or by-laws or articles of
organization or operating agreement (including, as to IMHE, the IMHE Operating
Agreement).
 
7.16         Compliance with ERISA.  (a)(i) Maintain, or permit any member of
the Controlled Group to maintain, or (ii) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute to,
any Pension Benefit Plan, other than those Pension Benefit Plans disclosed on
Schedule 5.8(d) or any other Plan for which Agent has provided its prior written
consent; (b) engage, or permit any member of the Controlled Group to engage, in
any non-exempt “prohibited transaction”, as that term is defined in section 406
of ERISA and Section 4975 of the Code which could reasonably be expected to
result in material liability to any Borrower; (c) fail to satisfy, or permit any
member of the Controlled Group to fail to satisfy, the minimum funding standards
of the Pension Funding Rules; (d) terminate, or permit any member of the
Controlled Group to terminate, any Pension Benefit Plan where such event could
result in any liability of any Borrower or any member of the Controlled Group or
the imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 430(k) of the Code or Section 4068 of
ERISA; (e) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan or Multiple Employer Plan not
disclosed on Schedule 5.8(d); (f) incur, or permit any member of the Controlled
Group to incur, any withdrawal liability to any Multiemployer Plan; (g) fail
promptly to notify Agent of the occurrence of any Termination Event; (h) fail to
comply, or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan which failure could reasonably be expected to result in material liability
to any Borrower; or (i) postpone or delay, or allow any member of the Controlled
Group to postpone or delay, any funding requirement under the Pension Funding
Rules with respect of any Pension Benefit Plan.
 
 
74

--------------------------------------------------------------------------------

 
 
7.17         Prepayment of Indebtedness.  At any time, directly or indirectly,
prepay any Indebtedness (other than trade debt in the Ordinary Course of
Business and other than to Agent and Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower.  Notwithstanding the
foregoing, Borrowers shall be permitted to pay cash interest on Indebtedness
permitted by Section 7.8(e) hereof so long as prior to the payment of any
interest on such Indebtedness:  (a) Borrowers have an EBITDA calculated for such
most recently completed fiscal year of not less than $13,000,000, (b) Borrowers
have a Net Operating Income for such most recently completed fiscal year of not
less than $6,000,000, and (c) no Event of Default shall have occurred and be
continuing or would occur after giving effect to the payment of such interest
(each such condition and calculation listed in clauses (a) and (b) herein shall
be provided to Agent in a certificate duly executed by the President, Chief
Financial Officer, Treasurer or Controller of the Borrowing Agent by which such
officer shall certify to Agent the calculations thereof as of the date of such
certificate and shall be based upon Borrowers’ most recent audited Consolidated
financial statements delivered to Agent pursuant to Section 9.7 hereof or
unaudited Consolidated financial statements delivered to Agent pursuant to
Section 9.8 hereof, as the case may be).
 
7.18         Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full
of the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:
 
(a)           Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.
 
(c)           Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19         Membership/Partnership Interests.  Elect to treat or permit any of
its Subsidiaries to (x) treat its limited liability company membership interests
or partnership interests, as the case may be, as securities as contemplated by
the definition of “security” in Section 8-102(15) and by Section 8-103 of
Article 8 of Uniform Commercial Code or (y) certificate its limited liability
company membership interests or partnership interests, as the case may be.
 
7.20         Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
7.21         [Reserved].
 
7.22         Other Agreements.  Enter into any amendment, waiver or modification
of the Sony Distribution and Licensing Agreement, the Sony Replication Services
Agreement or the IMHE Management Agreement without the prior written consent of
Agent.
 
 
75

--------------------------------------------------------------------------------

 
 
VIII         CONDITIONS PRECEDENT.
 
8.1           Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a)           This Agreement.  Agent shall have received this Agreement,
executed by each Borrower, each Lender and Agent, together with all completed
Schedules to this Agreement, in form and substance satisfactory to Agent;
 
(b)           Revolving Credit Note.  Agent shall have received the Revolving
Credit Note duly executed and delivered by an authorized officer of each
Borrower;
 
(c)           Other Documents including Sponsor Guaranty.  Agent shall have
received the executed Sponsor Guaranty and the remaining Other Documents, all in
form and substance satisfactory to Agent;
 
(d)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
(e)           Corporate and Company Proceedings of Borrowers.  Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the board of directors, manager or board of managers, as
applicable, of each Borrower authorizing (i) the execution, delivery and
performance of this Agreement, the Revolving Credit Notes and each of the Other
Documents and (ii) the granting by each Borrower of the security interests in
and liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of each Borrower as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
 
(f)           Company Proceedings of Sponsor Guarantors.  Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the board of managers or equivalent thereof of each Sponsor
Guarantor authorizing the execution, delivery and performance of the Sponsor
Guaranty and each of the Other Documents to which it is a party in each case
certified by the Secretary or an Assistant Secretary of the Sponsor GP on behalf
of itself and as the general partner of each Sponsor Affiliated Fund as of the
Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;
 
 
76

--------------------------------------------------------------------------------

 
 
(g)           Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Revolving Credit Notes and each of the
Other Documents, and all certificates or other documents to be delivered by it
pursuant hereto, together with evidence of the incumbency of such Secretary or
Assistant Secretary;
 
(h)           Borrower Legal Opinion.  Agent shall have received the executed
legal opinion of Perkins Coie, LLP, special counsel to Borrowers, in form and
substance satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement and the Other Documents as Agent may
reasonably require;
 
(i)            Guarantor Legal Opinion.  Agent shall have received the executed
legal opinion of Latham & Watkins, LLP, special counsel to the Sponsor GP and
Sponsor Affiliated Funds, in form and substance satisfactory to Agent which
shall cover such matters incident to the transactions contemplated by the
Sponsor Guaranty as Agent may reasonably require;
 
(j)            Certificates.  Agent shall have received a copy of the articles
or certificate of incorporation, formation or organization of each Borrower and
each Guarantor, and all amendments thereto, certified by the Secretary of State
or other appropriate official of its jurisdiction of incorporation or formation
together with copies of the by-laws, operating agreement or limited partnership
agreement, as applicable, of each Borrower and each Guarantor and all agreements
of each Borrower’s shareholders or members, as applicable, certified as accurate
and complete by the Secretary of each Borrower and each Guarantor;
 
(k)           Good Standing Certificates.  Agent shall have received good
standing certificates for each Borrower and each Gurantor dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Borrower’s and each Guarantor’s jurisdiction
of incorporation or formation and each jurisdiction where the conduct of each
Borrower’s and each Guarantor’s business activities or the ownership of its
properties necessitates qualification;
 
(l)            Capital Structure. The direct and indirect capital and ownership
structure and the equity-holding and intercompany loan arrangements of Borrowers
(and all agreements relating thereto) as well as all subordination arrangements,
including, without limitation, with Sony Pictures Home Entertainment Inc. and
its Affiliates, Madacy Entertainment LP and its Affiliates and Sponsor and the
Sponsor Affiliated Funds, will in each case be satisfactory to Agent, in its
reasonable discretion;
 
(m)          No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to any Borrower or the
conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
 
 
77

--------------------------------------------------------------------------------

 
 
(n)           Financial Condition Certificates.  Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(n).
 
(o)           Collateral Examination.  Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles and Equipment of each Borrower and all books and records in
connection therewith;
 
(p)           Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III hereof;
 
(q)           Pro Forma Financial Statements.  Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
 
(r)            Insurance.  Agent shall have received in form and substance
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured;
 
(s)           Repayment of Existing Facility.  Agent shall have received
evidence, such as in the form of a pay-off letter acceptable to Agent in its
reasonable discretion that (i) all commitments under the credit facility
provided by Wells Fargo Capital Finance, LLC in place prior to the Closing Date
have been terminated not later than the Closing Date, and all outstanding
amounts thereunder have been paid in full or will be paid in full with proceeds
of the initial Advances hereunder, and (ii) all Liens securing obligations under
the credit facility provided by Wells Fargo Capital Finance, LLC have been
reconveyed, released and terminated not later than the Closing Date or will be
reconveyed, released and terminated upon the repayment of such facility with
proceeds of the initial Advances hereunder;
 
(t)            Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
 
(u)           Blocked Accounts.  Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts with
financial institutions acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral (including a transition agreement
entered into with Wells Fargo Capital Finance, LLC and Wells Fargo Bank,
National Association with respect to the post-closing handling of dispositions
of receipts at Borrowers’ existing lockbox accounts);
 
(v)           Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
 
(w)          No Adverse Material Change.  (i) since March 31, 2010, there shall
not have occurred any event, condition or state of facts which could reasonably
be expected to have a Material Adverse Effect and (ii) no representations made
or information supplied to Agent or Lenders shall have been proven to be
inaccurate or misleading in any material respect;
 
 
78

--------------------------------------------------------------------------------

 
 
(x)           Three Party Agreements.  Agent shall have received landlord,
mortgagee or warehouseman agreements satisfactory to Agent with respect to all
premises leased by Borrowers at which Inventory and books and records are
located, including, without limitation, the Chatsworth Landlord Agreement and
the Sony Bailee Agreements;
 
(y)           Contract Review.  Agent shall have reviewed all material contracts
of Borrowers including agreements with Sony Pictures Home Entertainment Inc. and
Sony DADC US Inc., the IMHE Management Agreement, leases, union contracts, labor
contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent;
 
(z)           Closing Certificate.  Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;
 
(aa)         Borrowing Base.  Agent shall have received evidence from Borrowers
that the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support Advances in the amount requested by
Borrowers on the Closing Date;
 
(bb)        Undrawn Availability.  After giving effect to the initial Advances
hereunder and deducting all (i) fees and expenses payable to Agent and Lenders
on or prior to the Closing Date, and (ii) trade payables owed by Borrowers which
are 60 days or more past the due date of such trade payable (notwithstanding the
foregoing, no past due royalties shall be included in the deduction described in
clause (ii) to the extent such past due royalties are less than the Maximum
Guarantied Amount (as such term is defined in the Sponsor Guaranty) in effect on
the Closing Date), Borrowers shall have Undrawn Availability of at least
$1,500,000; and
 
(cc)         Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act.
 
(dd)         Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2           Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
 
 
79

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, unless made specifically as of an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date;
 
(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however, that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default; and
 
(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
8.3           Conditions Subsequent.  The obligation of Lenders to continue to
make any Advances following the Initial Advance on the Closing Date is subject
to the conditions subsequent that:
 
(a)           within one hundred eighty (180) days of the Closing Date, Agent
shall have completed updated Collateral examinations and received appraisals,
the results of which shall be satisfactory in form and substance to Lenders, of
the Receivables, Inventory (including the Inventory of IMHE), General
Intangibles, and Equipment of each Borrower and all books and records in
connection therewith; and
 
(b)           within ten (10) Business Days of the Closing Date, Borrowers shall
have delivered to Agent the Sponsor Standby Letter of Credit with a face amount
equal to at least $3,000,000.
 
IX           INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11 hereof) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1           Disclosure of Material Matters.  Immediately upon learning
thereof, report to Agent all matters materially affecting the value,
enforceability or collectibility of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.
 
 
80

--------------------------------------------------------------------------------

 
 
9.2           Schedules.  Deliver to Agent on or before Tuesday of each week
(which shall be based on values as of the immediately preceding Friday) (a)
accounts receivable agings (which shall include in each report delivered for the
end of each month during the Term, reconciliations to the general ledger, sell
through reports, and royalty accruals), (b) accounts payable schedules (which
shall include in each report delivered for the end of each month during the
Term, reconciliations to the general ledger, sell through reports, and royalty
payables), (c) Inventory reports, (d) advances made for costs associated with
P&A and (e) a Borrowing Base Certificate in form and substance satisfactory to
Agent (which shall be calculated as of the immediately preceding Friday and
which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement).  In addition, each Borrower will deliver to Agent at such
intervals as Agent may require:  (i) confirmatory assignment schedules, (ii)
copies of Customer’s invoices, (iii) evidence of shipment or delivery, and (iv)
such further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications.  Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.  Borrowers shall also direct
Sony Pictures Home Entertainment Inc. and Sony DADC US Inc. to concurrently
deliver to Agent the monthly “true up” report at the same time that Sony
Pictures Home Entertainment Inc. and Sony DADC US Inc. deliver such report to
Borrowers.
 
9.3           Environmental Reports.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8 hereof,
with a Compliance Certificate signed by the President of Borrowing Agent
stating, to the best of his knowledge, that each Borrower is in compliance in
all material respects with all federal, state and local Environmental Laws.  To
the extent any Borrower is not in compliance with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action such Borrower will implement in order to achieve full
compliance.
 
9.4           Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
 
9.5           Material Occurrences.  Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event which with the
giving of notice or lapse of time, or both, would constitute an event of default
under any Material Contract, including the Sony Distribution and Licensing
Agreement, the Sony Replication Services Agreement or the IMHE Management
Agreement; (c) any event, development or circumstance whereby any financial
statements or other reports furnished to Agent fail in any material respect to
present fairly, in accordance with GAAP consistently applied, the financial
condition or operating results of any Borrower as of the date of such
statements; (d) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Borrower to a tax imposed by
Section 4971 of the Code; (e) each and every default by any Borrower which might
result in the acceleration of the maturity of any Indebtedness, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (f) any other
development in the business or affairs of any Borrower, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Borrowers propose to take with respect thereto.
 
 
81

--------------------------------------------------------------------------------

 
 
9.6           Government Receivables.  Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.
 
9.7           Annual Financial Statements.  Furnish Agent within ninety (90)
days after the end of each fiscal year of Borrowers, financial statements of
Borrowers on a Consolidated basis including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and reported upon
without qualification by an independent certified public accounting firm
selected by Borrowers and satisfactory to Agent (the “Accountants”).  The report
of the Accountants shall be accompanied by a statement of the Accountants
certifying that (a) they have caused this Agreement to be reviewed, and (b) in
making the examination upon which such report was based either no information
came to their attention which to their knowledge constituted an Event of Default
or a Default under this Agreement or any related agreement or, if such
information came to their attention, specifying any such Default or Event of
Default, its nature, when it occurred and whether it is continuing, and such
report shall contain or have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 hereof.  In addition, the reports shall be
accompanied by a Compliance Certificate.
 
9.8           Quarterly Financial Statements.  Furnish Agent within forty-five
(45) days after the end of each fiscal quarter, an unaudited balance sheet of
Borrowers prepared on a Consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Borrowers
prepared on a Consolidated, and as to the statements of income only,
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.
 
9.9           Monthly Financial Statements.  Furnish Agent within forty-five
(45) days after the end of each month, an unaudited balance sheet of Borrowers
prepared on a Consolidated and consolidating basis and unaudited statements of
income and stockholders’ equity and cash flow of Borrowers prepared on a
Consolidated and, as to statements of income only, consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and fairly presenting Borrowers’ financial condition in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate and, to the extent required by
Section 5(c) of the Sponsor Guaranty, a Sponsor Quarterly Report.
 
 
82

--------------------------------------------------------------------------------

 
 
9.10         Other Reports.  Furnish Agent as soon as available, but in any
event within ten (10) days after the issuance thereof, (a) with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders or members, as applicable, and (b) copies of all notices, reports
and other materials sent or received in connection with the Sony Distribution
and Licensing Agreement.
 
9.11         Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.
 
9.12         Projected Operating Budget.  Furnish Agent, no later than thirty
(30) days after to the beginning of each Borrower’s fiscal years commencing with
fiscal year 2012, a month by month projected operating budget and cash flow of
Borrowers on a Consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of each
Borrower to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
 
9.13         Variances From Operating Budget.  Furnish Agent, concurrently with
the delivery of the financial statements referred to in Section 9.7 hereof and
each quarterly report referred to in Section 9.8 hereof, a written report
summarizing all material variances from budgets submitted by Borrowers pursuant
to Section 9.12 hereof and a discussion and analysis by management with respect
to such variances.
 
9.14         Notice of Suits, Adverse Events.  Furnish Agent with prompt written
notice of (a) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business; (b) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; (c) copies of any
periodic or special reports filed by any Borrower with any Governmental Body or
Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower, or if copies thereof are
requested by Lender; and (d) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower or any Guarantor.
 
 
83

--------------------------------------------------------------------------------

 
 
9.15         ERISA Notices and Requests.  Furnish Agent with immediate written
notice in the event that (a) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which any Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto; (b) any Borrower or any member of the Controlled Group knows or
has reason to know that a prohibited transaction (as defined in Sections 406 of
ERISA and 4975 of the Code) that could reasonably be expected to result in
material liability to any Borrower has occurred together with a written
statement describing such transaction and the action which such Borrower or such
member of the Controlled Group (as applicable) has taken, is taking or proposes
to take with respect thereto; (c) a funding waiver request has been filed with
respect to any Pension Benefit Plan together with all communications received by
any Borrower or any member of the Controlled Group with respect to such request;
(d) any increase in the benefits of any existing Pension Benefit Plan shall
occur; (e) any Borrower or any member of the Controlled Group shall receive from
the PBGC a notice of intention to terminate a Pension Benefit Plan or to have a
trustee appointed to administer a Pension Benefit Plan, together with copies of
each such notice; (f) any Borrower or any member of the Controlled Group shall
receive any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Pension Benefit Plan under Section 401(a) of
the Code, together with copies of each such letter; (g) any Borrower or any
member of the Controlled Group shall receive a notice regarding the imposition
of withdrawal liability with respect to a Multiemployer Plan, together with
copies of each such notice; (h) any Borrower or any member of the Controlled
Group shall fail to make a required installment or any other required payment
under the Pension Funding Rules on or before the due date for such installment
or payment; or (i) any Borrower or any member of the Controlled Group knows that
(i) a Multiemployer Plan has been terminated, (ii) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(iii) the PBGC has instituted or will institute proceedings under Section 4042
of ERISA to terminate a Multiemployer Plan.  The Borrowers shall promptly
deliver to Agent all information required to be reported to the PBGC under
Section 4010 of ERISA and such other documents or governmental reports or
filings related to any Pension Benefit Plan as Agent shall reasonably
request.  Promptly following an request therefor, the Borrowers shall deliver to
the Agent copies of any documents or notices described in Sections 101(j), (k)
or (l) of ERISA that any Borrower or any member of the Controlled Group may
request with respect to any Pension Benefit Plan or Multiemployer Plan, as
applicable; provided, that, if any Borrower or any member of the Controlled
Group has not requested such documents or notices from the administrator or
sponsor of the applicable Pension Benefit Plan or Multiemployer Plan, then the
applicable Borrower or the applicable member of the Controlled Group shall, upon
request by Agent, promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices to Agent promptly after receipt thereof.
 
9.16         Additional Documents.  Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.
 
 
84

--------------------------------------------------------------------------------

 
 
X             EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1         Nonpayment.  Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay any other liabilities or
make any other payment, fee or charge provided for herein when due or in any
Other Document;
 
10.2         Breach of Representation.  Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;
 
10.3         Financial Information.  Failure by any Borrower to (a)(i) furnish
financial information when due, or (ii) when requested which is unremedied for a
period of fifteen (15) days of such request, or (b) permit the inspection of its
books or records in accordance with this Agreement;
 
10.4         Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed
or lifted within thirty (30) days;
 
10.5         Noncompliance.  Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(b) hereof, (a) failure or neglect of any Borrower or any Guarantor
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document, or (b) failure or neglect of any
Borrower to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;
 
10.6         Judgments.  Any judgment or judgments, to the extent not covered by
insurance as to which the carrier has not disputed or denied coverage, are
rendered against any Borrower for an aggregate amount in excess of $250,000 or
against all Borrowers for an aggregate amount in excess of $500,000 and (a)
enforcement proceedings shall have been commenced by a creditor upon such
judgment, (b) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (c) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);
 
10.7         Bankruptcy.  Any Borrower or any Guarantor shall (a) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (b) make a general assignment for the
benefit of creditors, (c) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (d) be adjudicated a bankrupt
or insolvent, (e) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (f) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (g) take any action for the
purpose of effecting any of the foregoing;
 
 
85

--------------------------------------------------------------------------------

 
 
10.8         Inability to Pay.  Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
 
10.9         Subsidiary Bankruptcy.  Any Subsidiary of any Borrower, shall
(a) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (b) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (c) make a general assignment for the
benefit of creditors, (d) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (e) be adjudicated a bankrupt
or insolvent, (f) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (g) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (h) take any action for the
purpose of effecting any of the foregoing;
 
10.10       Material Adverse Effect.  Any change in any Borrower’s results of
operations or condition (financial or otherwise) which in Agent’s opinion has a
Material Adverse Effect;
 
10.11       Lien Priority.  Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest, subject only to Permitted
Encumbrances;
 
10.12       Material Contracts.  (a) A default or an event of default has
occurred under the Sony Distribution and Licensing Agreement, the Sony
Replication Services Agreement or the IMHE Management Agreement, which default
or event of default shall not have been cured or waived within any applicable
grace period, or (b) a default or an event of default has occurred under any
other Material Contract, which default or event of default shall not have been
cured or waived within any applicable grace period and could reasonably have or
result in a Material Adverse Effect;
 
10.13       Cross Default.  Any default in respect of any Indebtedness of any
Borrower or any Guarantor (other than Indebtedness owing to Agent and the
Lenders hereunder), in any case in an amount in excess of $250,000, which
default continues for more than the applicable cure period, if any, with respect
thereto;
 
10.14       Termination or Asserted Invalidity of Sponsor Guaranty.  Termination
of the Sponsor Guaranty, or if Sponsor or any Sponsor Affiliated Fund attempts
to terminate, challenges the validity of, or its liability under, the Sponsor
Guaranty or similar agreement;
 
10.15       Change of Ownership.  Any Change of Ownership shall occur;
 
10.16       Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower, or
any Borrower shall so claim in writing to Agent or any Lender;
 
 
86

--------------------------------------------------------------------------------

 
 
10.17       [Reserved];
 
10.18       Seizures.  Any material portion of the Collateral shall be seized or
taken by a Governmental Body, or any Borrower or the title and rights of any
Borrower which is the owner of any material portion of the Collateral shall have
become the subject matter of claim, litigation, suit or other proceeding which
might, in the opinion of Agent, upon final determination, result in material
impairment or loss of the security provided by this Agreement or the Other
Documents;
 
10.19       [Reserved]; or
 
10.20       Pension Plans.  Any failure by any Borrower to comply with the
requirements of Sections 7.16 or 9.15 hereof shall occur or exist with respect
to any Pension Benefit Plan and, as a result of such event or condition,
together with all other such events or conditions, any Borrower or any member of
the Controlled Group shall incur, or in the opinion of Agent be reasonably
likely to incur, a liability to a Pension Benefit Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would be reasonably likely to result
in aggregate liability to the Borrowers (or any of them) of $500,000 or more.
 
XI            LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1         Rights and Remedies.
 
(a)           Upon the occurrence of (i) an Event of Default pursuant to Section
10.7 hereof all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower.  Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process.  Agent may enter any of any Borrower’s
premises or other premises without legal process and without incurring liability
to any Borrower therefor, and Agent may thereupon, or at any time thereafter, in
its discretion without notice or demand, take the Collateral and remove the same
to such place as Agent may deem advisable and Agent may require Borrowers to
make the Collateral available to Agent at a convenient place.  With or without
having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect.  Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Borrowers reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification.  At any public sale
Agent or any Lender may bid for and become the purchaser, and Agent, any Lender
or any other purchaser at any such sale thereafter shall hold the Collateral
sold absolutely free from any claim or right of whatsoever kind, including any
equity of redemption and all such claims, rights and equities are hereby
expressly waived and released by each Borrower.  In connection with the exercise
of the foregoing remedies, including the sale of Inventory, Agent is granted a
perpetual nonrevocable, royalty free, nonexclusive license and Agent is granted
permission to use all of each Borrower’s (a) trademarks, trade styles, trade
names, patents, patent applications, copyrights, service marks, licenses,
franchises and other Intellectual Property rights which are used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) Equipment for the
purpose of completing the manufacture of unfinished goods.  The cash proceeds
realized from the sale of any Collateral shall be applied to the Obligations in
the order set forth in Section 11.5 hereof.  Noncash proceeds will only be
applied to the Obligations as they are converted into cash.  If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.
 
 
87

--------------------------------------------------------------------------------

 
 
(b)           To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral.  Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b).  Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
 
88

--------------------------------------------------------------------------------

 
 
11.2         Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.
 
11.3         Setoff.  Subject to Section 14.12 hereof, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s
property held by Agent and such Lender to reduce the Obligations.
 
11.4         Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5         Allocation of Payments After Event of Default.  Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
 
89

--------------------------------------------------------------------------------

 
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
XII          WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1         Waiver of Notice.  Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.
 
12.2         Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
 
12.3         Jury Waiver.
 
(a)           EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           TO THE EXTENT THAT THE WAIVER OF JURY TRIAL IN SECTION 12.3(a)
HEREOF IS UNENFORCEABLE, THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLYING THE APPLICABLE LAW.  THEREFORE,
THE PARTIES HERETO AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY
AND ALL ISSUES OF FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING
(INCLUDING ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL
MATTERS, AND POST-TRIAL MOTIONS (E.G., MOTIONS FOR RECONSIDERATION, NEW TRIAL
AND TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING
FINAL JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT,
TORT, UNDER ANY STATUTE, OR OTHERWISE) BETWEEN THE LENDER AND BORROWER ARISING
OUT OF, CONNECTED WITH, OR RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THE PARTIES IN CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO AND THERETO, TO A JUDICIAL REFEREE WHO WILL BE
APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.  THE REFEREE’S DECISION WOULD STAND AS THE DECISION OF
THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS STATEMENT OF DECISION IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  AGENT AND BORROWERS WILL
SELECT A SINGLE NEUTRAL REFEREE, WHO WILL BE A RETIRED STATE OR FEDERAL JUDGE
WITH AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE IN CIVIL MATTERS.  IN THE EVENT
THAT AGENT AND BORROWERS CANNOT AGREE UPON A REFEREE, THE REFEREE WILL BE
APPOINTED BY THE COURT.  BORROWERS WILL JOINTLY AND SEVERALLY BEAR THE FEES AND
EXPENSES OF THE REFEREE UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT
OF DECISION.  EACH PARTY AGREES THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12.3 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE REFERENCE TO A JUDICIAL
REFEREE AS PROVIDED ABOVE.
 
XIII         EFFECTIVE DATE AND TERMINATION.
 
13.1         Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until June 23, 2014 (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this Agreement at
any time without premium or penalty upon ninety (90) days’ prior written notice
upon payment in full of the Obligations.
 
13.2         Termination.  The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
 
 
91

--------------------------------------------------------------------------------

 
 
XIV         REGARDING AGENT.
 
14.1         Appointment.  Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4 hereof), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Revolving Credit Note), Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.
 
14.2         Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
 
92

--------------------------------------------------------------------------------

 
 
14.3         Lack of Reliance on Agent and Resignation.  Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Borrower and each Guarantor in connection with the
making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4         Certain Rights of Agent.  If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
14.5         Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
 
93

--------------------------------------------------------------------------------

 
 
14.6         Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7         Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
 
14.8         Agent in its Individual Capacity.  With respect to the obligation
of Agent to lend under this Agreement, the Advances made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as Agent specified herein; and the term “Lender” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.
 
14.9         Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 hereof or
Borrowing Base Certificates from any Borrower pursuant to the terms of this
Agreement which any Borrower is not obligated to deliver to each Lender, Agent
will promptly furnish such documents and information to Lenders.
 
14.10       Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
 
94

--------------------------------------------------------------------------------

 
 
14.11       No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12       Other Agreements.  Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV          BORROWING AGENCY; CO-BORROWERS.
 
15.1         Borrowing Agency Provisions.
 
(a)           Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
 
(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
 
95

--------------------------------------------------------------------------------

 
 
15.2         Joint and Several Liability of Borrowers.
 
(a)           Joint and Several Liability.  Each Borrower, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the Obligations
(including any Obligations arising under this Section 15.2), it being the
intention of the parties hereto that all the Obligations will be the joint and
several obligations of each Borrower without preferences or distinction among
them.  If and to the extent that any Borrower will fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
 
(b)           Liability of Borrower.  The liability of each Borrower under this
Agreement and the Other Documents will be irrevocable, absolute, independent and
unconditional, and will not be affected by any circumstance that might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Borrower agrees as
follows:
 
(i)            such Borrower’s liability hereunder will be the immediate,
direct, and primary obligation of such Borrower and will not be contingent upon
Agent’s or any Lender’s exercise or enforcement of any remedy it may have
against any other Borrower or any other Person, or against any collateral or
other security for any Obligations;
 
(ii)           such Borrower’s payment of a portion, but not all, of the
Obligations will in no way limit, affect, modify or abridge such Borrower’s
liability for any portion of the Obligations remaining unsatisfied; and
 
(iii)          such Borrower’s liability with respect to the Obligations will
remain in full force and effect without regard to, and will not be impaired or
affected by, nor will such Borrower be exonerated or discharged by, any of the
following events:
 
(1)           any proceeding under any Bankruptcy Law;
 
(2)           any limitation, discharge, or cessation of the liability of any
other Borrower or any other Person for any Obligations due to any Applicable
Law, or any invalidity or unenforceability in whole or in part of any of the
Obligations or the Other Documents;
 
(3)           any merger, acquisition, consolidation or change in structure of
any Borrower or any Guarantor or other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of any Borrower or any
Guarantor or other Person;
 
 
96

--------------------------------------------------------------------------------

 
 
(4)           any assignment or other transfer, in whole or in part, of Agent’s
or any Lender’s interests in and rights under this Agreement (including this
Section 15.2) or the Other Documents;
 
(5)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Borrower, any Guarantor or any other Person may have
or assert, including any defense of incapacity or lack of corporate or other
authority to execute this Agreement or any of the Other Documents;
 
(6)           Agent’s or any Lender’s amendment, modification, renewal,
extension, cancellation or surrender of this Agreement or any Other Document or
any obligations of a Guarantor;
 
(7)           Agent’s or any Lender’s exercise or non exercise of any power,
right or remedy with respect to any Obligations or any Collateral; or
 
(8)           Agent’s or any Lender’s vote, claim, distribution, election,
acceptance, action or inaction in any proceeding under any Bankruptcy Law.
 
(c)           Consents of Borrowers.  Each Borrower hereby unconditionally
consents and agrees that, without notice to or further assent from such
Borrower:
 
(i)            the time for any Borrower’s (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under this Agreement or any Other Document may be
extended, or such performance or compliance waived, or failure in or departure
from such performance or compliance consented to, all in such manner and upon
such terms as Agent and the Lenders (as applicable under this Agreement or the
relevant Other Documents) may deem proper;
 
(ii)           Agent and the Lenders may request and accept other guaranties and
may take and hold security as collateral for the Obligations guaranteed by a
Guarantor, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and
 
(iii)          Agent or the Lenders may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege even if the
exercise thereof affects or eliminates any right of subrogation or any other
right of such Borrower against any other Borrower or against any Guarantor or
any other Person.
 
(d)           Suretyship Waivers.  Each Borrower hereby waives and agrees not to
assert:
 
(i)            any right to require Agent or any Lender to proceed against any
other Borrower, any Guarantor or any other Person, or to pursue any other right,
remedy, power or privilege of Agent or any Lender whatsoever;
 
 
97

--------------------------------------------------------------------------------

 
 
(ii)           any defense arising by reason of any lack of corporate or other
authority or any other defense of any other Borrower, any Guarantor or any other
Person;
 
(iii)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 15.2; and
 
(iv)          any notice of the acceptance of its joint and several liability
under this Agreement and the Other Documents.  The Obligations will conclusively
be deemed to have been created, contracted, incurred and permitted to exist in
reliance upon this Section 15.2.
 
(e)           Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any other Borrower under any Bankruptcy Law, or otherwise, all such
amounts will nonetheless be jointly and severally immediately payable by such
Borrower.
 
(f)            Financial Condition of Other Borrowers.  No Borrower will have
any right to require Agent or any Lender to obtain or disclose any information
with respect to (i) the financial condition or character of any other Borrower
or the ability of any other Borrower to pay and perform the Obligations, (ii)
the Obligations, (iii) any Collateral or other security for any or all of the
Obligations, (iv) the existence or nonexistence of any other guarantees of all
or any part of the Obligations or (v) any action or inaction on the part of
Agent or any Lender or any other Person.  Each Borrower hereby acknowledges that
it has undertaken its own independent investigation of the financial condition
of each other Borrower and further acknowledges that it is not relying in any
manner upon any representation or statement of Agent or any Lender with respect
thereto.
 
(g)           Subrogation.  Until the Obligations will be satisfied in full and
the commitments to make Advances hereunder will be terminated, no Borrower will
directly or indirectly exercise (i) any rights that it may acquire by way of
subrogation under this Section 15.2, by any payment hereunder or otherwise, (ii)
any rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Section 15.2 or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Agent or any
Lender as against any other Borrower or any Guarantor or other Person, whether
in connection with this Section 15.2, any of the Other Documents or otherwise.
 
(h)           Subordination.  Any claim which any Borrower may have against any
other Borrower or any Guarantor with respect to any payments to Agent or any
Lender hereunder or under any Other Document are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any proceeding
under any Bankruptcy Law relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations will be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, will be made to any other Borrower or any
Guarantor therefore.
 
 
98

--------------------------------------------------------------------------------

 
 
(i)            Substantial Benefits.  The Advances provided to or for the
benefit of the Borrowers hereunder by Lenders have been and are to be
contemporaneously used for the benefit of each Borrower and each Guarantor.  It
is the position, intent and expectation of the parties that each Borrower and
each Guarantor have derived and will derive significant and substantial direct
and indirect benefits from the Advances to be made available by Lenders under
this Agreement and the Other Documents.
 
XVI         MISCELLANEOUS.
 
16.1         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without regard to principals of
conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.  Any judicial proceeding brought by or against any Borrower with respect
to any of the Obligations, this Agreement, the Other Documents or any related
agreement may be brought in any court of competent jurisdiction in the City of
New York, Borough of Manhattan, State of New York, United States of America,
and, by execution and delivery of this Agreement, each Borrower accepts for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 hereof and service so made shall be deemed completed five (5) days
after the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of New York.  Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction.  Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court.  Any judicial proceeding by
any Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York in the Borough of Manhattan, State of
New York.
 
16.2         Entire Understanding.
 
(a)           This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
 
99

--------------------------------------------------------------------------------

 
 
(b)           The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
 
(i)            increase the Commitment Percentage, the maximum dollar commitment
of any Lender or the Maximum Revolving Advance Amount;
 
(ii)           extend the maturity of any Note or the due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;
 
(iii)          alter the definition of the term Required Lenders or alter, amend
or modify this Section 16.2(b);
 
(iv)          release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $250,000;
 
(v)           change the rights and duties of Agent;
 
(vi)          [Reserved];
 
(vii)         increase the Advance Rates above the Advance Rates in effect on
the Closing Date; or
 
(viii)        release any Guarantor.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers.  In the event PNC elects to require
any Lender to assign its interest to PNC or to the Designated Lender, PNC will
so notify such Lender in writing within forty-five (45) days following such
Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.
 
 
100

--------------------------------------------------------------------------------

 
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount hereof at such time (the “Overadvance Threshold Amount”) by up to ten
percent (10%) of the Formula Amount for up to sixty (60) consecutive Business
Days (the “Out-of-Formula Loans”); provided, that, such outstanding Advances do
not exceed the Maximum Revolving Advance Amount.  If Agent is willing in its
sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a) hereof.  For
purposes of this paragraph, the discretion granted to Agent hereunder shall not
preclude involuntary overadvances that may result from time to time due to the
fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral.  In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts, in its reasonable business judgment,
to have Borrowers decrease such excess in as expeditious a manner as is
practicable under the circumstances and not inconsistent with the reason for
such excess.  Revolving Advances made after Agent has determined the existence
of involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
 
 
101

--------------------------------------------------------------------------------

 
 
16.3         Successors and Assigns; Participations; New Lenders.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of Agent and each Lender.
 
(b)           Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.
 
(c)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $1,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording.  Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose.  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
 
 
102

--------------------------------------------------------------------------------

 
 
(d)          Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity, that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement.  The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.
 
(f)           Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
 
16.4        Application of Payments.  Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
 
 
103

--------------------------------------------------------------------------------

 
 
16.5         Indemnity.  Each Borrower shall indemnify Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including fees and disbursements of counsel)
which may be imposed on, incurred by, or asserted against Agent or any Lender in
any claim, litigation, proceeding or investigation instituted or conducted by
any Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct of the party being indemnified (as determined by a
court of competent jurisdiction in a final and non-appealable
judgment).  Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) asserted against
or incurred by any of the indemnitees described above in this Section 16.5 by
any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.
 
16.6         Notice.  Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:
 
 
104

--------------------------------------------------------------------------------

 
 
(a)           In the case of hand-delivery, when delivered;
 
(b)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
(c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if sent during the
recipient’s normal business hours (or the next Business Day if not sent during
the recipient’s normal business hours) and if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
 
(e)           In the case of electronic transmission, when actually received;
 
(f)            In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)           If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
 
105

--------------------------------------------------------------------------------

 
 
(A)
If to Agent or PNC at:
     
PNC Bank, National Association
c/o PNC Business Credit
2 North Lake Avenue, Suite 440
Pasadena, California 91101
Attention:                      Relationship Manager (Image Entertainment, Inc.)
Telephone:                    (626) 432-6128
Facsimile:                       (626) 432-4589
     
with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:                      Lisa Pierce
Telephone:                    (412) 762-6442
Facsimile:                       (412) 762-8672
     
with an additional copy to:
 
Bingham McCutchen, LLP
Three Embarcadero Center
San Francisco, California  94111
Attention:                      Peter H. Carson, Esq.
Telephone:                    (415) 393-2830
Facsimile:                       (415) 393-2286
   
(B)
If to a Lender other than Agent, as specified on the signature pages hereof
   
(C)
If to Borrowing Agent or any Borrower:
 
Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, California
Attention:                      John Avagliano
Telephone:                    (818) 534-9219
Facsimile:                       (818) 407-9151
     
with a copy to:
 
Perkins Coie LLP
1888 Century Park E.
Suite 1700
Los Angeles, California  90067
Attention:                      David J. Katz, Esq.
Telephone:                    (310) 788-3268
Facsimile:                       (310) 788-1254

 
16.7         Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.19(h), and 16.5 hereof and the obligations of Lenders under Section
14.7 hereof, shall survive termination of this Agreement and the Other Documents
and payment in full of the Obligations.
 
 
106

--------------------------------------------------------------------------------

 
 
16.8         Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
16.9         Expenses.  Each Borrower, jointly and severally, shall pay all
costs and expenses including reasonable attorneys’ fees (including the allocated
costs of in house counsel) and disbursements (a) incurred by Agent on its behalf
or on behalf of Lenders (i) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement and the Other
Documents or any consents or waivers hereunder and any and all related
agreements, documents and instruments or (ii) in connection with any advice
given to Agent or any Lender with respect to its rights and obligations under
this Agreement and the Other Documents and any and all related agreements,
documents and instruments, which amounts may be charged to Borrowers’ Account
and shall be part of the Obligations, or (b) incurred by Agent on its behalf or
on behalf of Lenders or by any Lender (i) in all efforts made to enforce payment
of any Obligation or effect collection of any Collateral, or (ii) in
instituting, maintaining, preserving, enforcing and foreclosing on Agent’s
security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder and
under the Other Documents and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (iii) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower, any Guarantor, which
amounts may be charged to Borrowers’ Account and shall be part of the
Obligations.
 
16.10       Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11       Consequential Damages.  Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower (or any Affiliate
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
 
16.12       Captions.  The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
 
16.13       Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or other similar form of electronic
transmission shall be deemed to be an original signature hereto.
 
 
107

--------------------------------------------------------------------------------

 
 
16.14       Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15       Confidentiality; Sharing Information.  Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, that Agent,
each Lender and each Transferee may disclose such confidential information (a)
to its examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further, that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16       Publicity.  Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
 
16.17       Certifications From Banks and Participants; USA PATRIOT Act.  Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
 
[signature pages follow]
 
 
108

--------------------------------------------------------------------------------

 
 
Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
IMAGE ENTERTAINMENT, INC.
           
 
By:
/s/ JOHN AVAGLIANO   Name: John Avagliano   Title: COO/CFO

 
 

  IMAGE/MADACY HOME ENTERTAINMENT, LLC            
 
By:
/s/ JOHN AVAGLIANO   Name: John Avagliano   Title: CFO

 
Signature Page to Revolving Credit and Security Agreement

 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
  as Lender and as Agent            
 
By:
/s/ STEVE C. ROBERTS   Name: Steve C. Roberts   Title: Vice President

 

 
PNC Bank, National Association
c/o PNC Business Credit
2 North Lake Avenue, Suite 440
Pasadena, California 91101
Attention:              Relationship Manager
(Image Entertainment, Inc.)
Telephone:            (626) 432-6128
Facsimile:               (626) 432-4589
 
Commitment Percentage:  100%

 
Signature Page to Revolving Credit and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1.2(b)


FORM OF COMPLIANCE CERTIFICATE


TO: 
PNC BANK, NATIONAL ASSOCIATION, as Agent (“Agent”)



DATE: 
[______________], 201__



Reference is made to the Revolving Credit and Security Agreement dated as of
June 23, 2011 among IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”),
IMAGE/MADACY HOME ENTERTAINMENT, LLC, a California limited liability company
(“IMHE”) (Image and IMHE, each a “Borrower”, and collectively “Borrowers”),
Agent and the lenders from time to time party thereto (as amended, modified and
supplemented from time to time, the “Loan Agreement”).  Capitalized terms used
in this Compliance Certificate which are not defined herein shall have the
meanings set forth in the Loan Agreement.  Nothing herein limits or modifies any
of the terms or provisions of the Loan Agreement.


The undersigned, the [_______________] of Image, certifies, in [his/her]
capacity as an officer of Image and not in [his/her] capacity as an individual,
that:


1.           Each of the representations and warranties made by any Borrower in
or pursuant to the Loan Agreement, the Other Documents and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Loan Agreement,
the Other Documents or any related agreement are true and correct in all
material respects on and as of the date hereof, unless made specifically as of
an earlier date, in which case they are true and correct in all material
respects as of such earlier date;


2.           Except as noted below pursuant to paragraph 3 hereof, no Default or
Event of Default has occurred and is continuing; and


3.           Borrowers are in compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.10 of the Loan Agreement,
except as may be set forth below, and attached hereto as Schedule A are covenant
calculations which show such compliance (or non-compliance).
 
 
 

--------------------------------------------------------------------------------

 
 
Compliance status is indicated by circling Yes/No under “Complies” column.



Financial Covenant
Required /
Permitted
Actual
Complies
Section 6.5(a) –
Senior Fixed Charge Coverage Ratio1
1.20:1.00
________  :  1.00
Yes           No
       
Section 6.5(b) –
Fixed Charge Coverage Ratio2
1.10:1.00
________  :  1.00
Yes           No

 
 
 

Comments Regarding Exceptions:            

 
 
[remainder of page intentionally blank]
 
 



--------------------------------------------------------------------------------

1 Use with the fiscal quarters ending June 30, 2011 through December 31, 2011
 
2 Use with each fiscal quarter ending on and after March 31, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.
 

  IMAGE ENTERTAINMENT, INC.,     as Borrowing Agent                  
Date
By:
          Name:         Title:    

 
 
(Compliance Certificate)

 
 

--------------------------------------------------------------------------------

 


Schedule A to Compliance Certificate


Covenant Calculations
 
(1)
EBITDA
                   
(a)
(i)        net income (or loss) of Borrowers on a Consolidated Basis for such
period (excluding extraordinary gains and losses), plus
 
(ii)        all interest expense of Borrowers on a Consolidated Basis for such
period, plus
 
(iii)        all charges against income of Borrowers on a Consolidated Basis for
such period for federal, state and local taxes actually paid
  $   
                     
           
(b)
depreciation expenses for such period
  $  
                      
           
(c)
amortization expenses for such period (provided that amortization expenses shall
not include any amortization expenses attributable to production costs)
  $     
                   
           
(d)
EBITDA (the sum of Line 1(a) through Line 1(c))
     
                     
           

(2)
Senior Fixed Charge Coverage Ratio
                   
(a)
EBITDA (Line 1(j))
  $ 
      
             
(b)
Unfinanced Capital Expenditures made during such period
  $
                   
             
(c)
cash federal, state, local or foreign taxes attributable to income paid during
such period
  $
                     
             
(d)
Numerator of Senior Fixed Charge Coverage Ratio (the sum of Line 2(a) through
Line 2(c))
  $
                    
             
(e)
all Senior Debt Payments during such period
  $
                   
             
(f)
all management fee payments made in cash during such period to Sponsor pursuant
to Amendment Number 2 to the Securities Purchase Agreement dated December 30,
2009 by and between Image and Sponsor
  $
                  
             
(g)
all management fee payments made in cash during such period pursuant to Article
II of the IMHE Management Agreement
  $
                 
 

 
(h)
Senior Fixed Charge Coverage Ratio (Line 2(d) divided by the sum of Line 2(e)
through Line 2(g))
   
 
 : 1.00  

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
(3)
Fixed Charge Coverage Ratio
                   
(a)
Numerator of Fixed Charge Coverage Ratio (Line 2(d))
  $ 
                     
             
(b)
all Senior Debt Payments during such period
  $
                      
             
(c)
all management fee payments made in cash during such period to Sponsor pursuant
to Amendment Number 2 to the Securities Purchase Agreement dated December 30,
2009 by and between Image and Sponsor
  $ 
                     
             
(d)
all management fee payments made in cash during such period pursuant to Article
II of the IMHE Management Agreement
  $
                      
             
(e)
any dividend payments (whether paid in cash or a payment-in-kind basis) to
holders of Image’s Series B Preferred Stock and Series C Preferred Stock
  $
                      
 

 
(f)
Fixed Charge Coverage Ratio (Line 3(a) divided by the sum of Line 3(b) through
Line 3(e))
       : 1.00   

 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit 2.1(a)


FORM OF REVOLVING CREDIT NOTE
 
$_______________ 
   Date:__________, 201__

 
This Revolving Credit Note is executed and delivered under and pursuant to the
terms of that certain Revolving Credit and Security Agreement dated as of June
23, 2011 (as amended, restated, supplemented or modified from time to time, the
“Loan Agreement”) by and among IMAGE ENTERTAINMENT, INC., a Delaware corporation
(“Image”), IMAGE/MADACY HOME ENTERTAINMENT, LLC, a California limited liability
company (“IMHE”) (Image and IMHE, each a “Borrower” and collectively,
“Borrowers”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), the various financial
institutions named therein or which hereafter become a party thereto, (together
with PNC, collectively, “Lenders”) and PNC as agent for Lenders (in such
capacity, “Agent”).  Capitalized terms not otherwise defined herein shall have
the meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrowers hereby promise to pay to the order of
[_______________] (the “Holder”), at the office of Agent located at PNC Bank
Center, Two Tower Center, 8th Floor, East Brunswick, New Jersey 08816 or at such
other place as Agent may from time to time designate to Borrowing Agent in
writing:


(i)           the principal sum of [_____________________] Dollars
([$__________]) or, if different, from such amount, the unpaid principal balance
of the Holder’s Commitment Percentage of the Revolving Advances as may be due
and owing under the Loan Agreement, payable in accordance with the provisions of
the Loan Agreement and subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement or earlier termination of the Loan Agreement
pursuant to the terms thereof; and


(ii)           interest on the principal amount of this Note from time to time
outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Loan
Agreement.  In no event, however, shall interest exceed the maximum interest
rate permitted by law.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, interest shall, at the option of Agent or
at the direction of the Required Lenders, be payable at the Default Rate.


This Note is one of the Revolving Credit Notes referred to in the Loan Agreement
and is secured, inter alia, by the liens granted pursuant to the Loan Agreement
and the Other Documents, is entitled to the benefits of the Loan Agreement and
the Other Documents and is subject to all of the agreements, terms and
conditions therein contained.
 
 
 

--------------------------------------------------------------------------------

 


This Note is subject to mandatory prepayment and may be voluntarily  prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.


If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.  If any other
Event of Default shall occur under the Loan Agreement or any of the Loan
Documents, which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.


This Note shall be construed and enforced in accordance with the laws of the
State of New York.


[remainder of page intentionally blank]
 
2
 

--------------------------------------------------------------------------------

 


Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

    IMAGE ENTERTAINMENT, INC.                    
 
 
By:
        Name:          Title:    

 
 

   
IMAGE/MADACY HOME ENTERTAINMENT, LLC
                   
 
 
By:
        Name:          Title:    

 


Signature Page to Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 8.1(n)
 
FORM OF FINANCIAL CONDITION CERTIFICATE
 
[___________], 201___
 
Each of the undersigned, in [his/her] capacity as an officer of (a) IMAGE
ENTERTAINMENT, INC., a Delaware corporation (“Image”), and (b) IMAGE/MADACY HOME
ENTERTAINMENT, LLC, a California limited liability company (“IMHE”) (Image and
IMHE, each a “Borrower”, and collectively “Borrowers”), and not in [his/her]
individual capacity, hereby certifies as follows:
 
1.           [____________] is the duly elected, qualified and acting Chief
Financial Officer of each of Image and IMHE.
 
2.           I am familiar with the business and financial affairs of each
Borrower, including, without limiting the generality of the foregoing, all of
the matters hereinafter described.
 
3.           This Certificate is made and delivered to PNC BANK, NATIONAL
ASSOCIATION (“PNC”), each of the other financial institutions (together with
PNC, collectively, the “Lenders”) named in or which hereafter become a party to
the Loan Agreement (as hereinafter defined) and PNC, as agent for Lenders (in
such capacity, “Agent”) pursuant to the terms of a Revolving Credit and Security
Agreement among Borrowers, Agent and Lenders (the “Loan Agreement”), for the
purpose of inducing Agent and Lenders, now and from time to time hereafter, to
advance monies and extend credit and other financial accommodations to Borrower
pursuant to the Loan Agreement.  I understand that you are relying on this
Financial Condition Certificate.  All capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
 
4.           I have reviewed the following and am familiar with the process
pursuant to which they were generated:
 
a.           The Pro Forma Balance Sheet of Borrowers is attached hereto as
Exhibit A (the “Pro Forma Balance Sheet”).
 
b.           Cash Flow Projections for Borrowers is attached hereto as Exhibit B
(“Projections”).
 
The Pro Forma Balance Sheet reflects the consummation of the Transactions and
was prepared by the Chief Financial Officer of Image based on the best
information available to [him/her].  The Pro Forma Balance Sheet fairly presents
the financial condition of Borrowers, on a pro forma basis, as of the date
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Immediately following the consummation of the Transactions, each
Borrower will be able to pay their respective debts as they mature, will have
capital sufficient to carry on their respective businesses and all businesses in
which they are about to engage.  Both immediately prior to and immediately after
giving effect to the Transactions, the fair present saleable value of their
respective assets, calculated on a going concern basis are, and will be, in
excess of the amount of their respective liabilities.
 
6.           The Loan Agreement and each Other Document were and will be
executed and delivered by Borrowers to Agent and Lenders in good faith and in
exchange for reasonably equivalent value and fair consideration.

 
 
[remainder of page intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Financial
Condition Certificate as of the date and year first set forth above.
 

 
IMAGE ENTERTAINMENT, INC.
               
 
By:
          Name:          Title: Chief Financial Officer  

 



 
IMAGE/MADACY HOME ENTERTAINMENT, LLC
           
 
By:
          Name:          Title: Chief Financial Officer  

 
 
(Financial Condition Certificate)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
PRO FORMA BALANCE SHEET
 


[Borrowers to provide]
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
 
PROJECTIONS
 


[Borrowers to provide]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 16.3


FORM OF COMMITMENT TRANSFER SUPPLEMENT



COMMITMENT TRANSFER SUPPLEMENT, dated as of ________________, among
__________________________________ (the “Transferor Lender”), each Purchasing
Lender executing this Commitment Transfer Supplement (each, a “Purchasing
Lender”), and PNC Bank, National Association (“PNC”) as agent for the Lenders
(as defined below) under the Loan Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Revolving Credit and Security Agreement
dated as of June 23, 2011 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Loan Agreement”)
among Image Entertainment, Inc., a Delaware corporation (“Image”), Image/Madacy
Home Entertainment, LLC, a California limited liability company (“IMHE”) (Image
and IMHE, each a “Borrower”, and collectively “Borrowers”), PNC and the various
other financial institutions (collectively, the “Lenders”) and PNC as agent for
Lenders (in such capacity, “Agent”) named in or which hereafter become a party
to the Loan Agreement;

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Loan
Agreement; and


WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, rights, obligations and commitments under the Loan Agreement;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.           All Capitalized terms used herein which are not defined shall have
the meanings given to them in the Loan Agreement.


2.           Upon receipt by the Agent of four (4) counterparts of this
Commitment Transfer Supplement, to each of which is attached a fully completed
Schedule I, and each of which as been executed by the Transferor Lender and
Agent, Agent will transmit to Transferor Lender and each Purchasing Lender a
Transfer Effective Notice, substantially in the form of Schedule II to this
Commitment Transfer Supplement (a “Transfer Effective Notice”).  Such Transfer
Effective Notice shall set forth, inter alia, the date on which the transfer
effected by this Commitment Transfer Supplement shall become effective (the
“Transfer Effective Date”), which date shall not be earlier than the first
Business Day following the date such Transfer Effective Notice is
received.  From and after the Transfer Effective Date, each Purchasing Lender
shall be a Lender party to the Loan Agreement for all purposes thereof.
 
 
1

--------------------------------------------------------------------------------

 


3.           At or before 12:00 Noon (New York City Time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) of the outstanding Advances and
other amounts owing to the Transferor Lender under the Loan Agreement and the
Note.  Effective upon receipt by Transferor Lender of the Purchase Price from a
Purchasing Lender, Transferor Lender hereby irrevocably sells, assigns, and
transfers to such Purchasing Lender, without recourse, representation or
warranty, and each Purchasing Lender hereby irrevocably purchases, takes and
assumes from Transferor Lender, such Purchasing Lender’s Purchased Percentage of
the Advances and other amounts owing to the Transferor Lender under the Loan
Agreement and the Note together with all instruments, documents and collateral
security pertaining thereto.


4.           Transferor Lender has made arrangements with each Purchasing Lender
with respect to (a) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Loan Agreement prior to the
Transfer Effective Date, and (b) the portion, if any, to be paid and the date or
dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Loan Agreement from
and after the Transfer Effective Date.


5.           (a)           All principal payments that would otherwise be
payable from and after the Transfer Effective Date to or for the account of
Transferor Lender pursuant to the Loan Agreement and the Note shall, instead, be
payable to or for the account of Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.
 
  (b)           All interest, fees and other amounts that would otherwise accrue
for the account of Transferor Lender from and after the Transfer Effective Date
pursuant to the Loan Agreement and the Note shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.  In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and each
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrower.


6.           Concurrently with the execution and delivery hereof, Transferor
Lender will provide to each Purchasing Lender conformed copies of the Loan
Agreement and all related documents delivered to Transferor Lender.


7.           Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time, upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.
 
 
2

--------------------------------------------------------------------------------

 


8.           By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and each Purchasing Lender confirm to and agree with each
other and Agent and Lenders as follows:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, the Note or any other instrument or
document furnished pursuant thereto; (b) Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their Obligations under the Loan Agreement, the Note or any other
instrument or document furnished pursuant hereto; (c) each Purchasing Lender
confirms that it has received a copy of the Loan Agreement, together with copies
of such financial statements and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Commitment Transfer Supplement; (d) each Purchasing Lender will,
independently and without reliance upon Agent, Transferor Lender or any other
Lenders and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement; (e) each Purchasing Lender appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Agreement as are delegated to the Agent by the terms
thereof; (f) each Purchasing Lender agrees that it will perform all of its
respective obligations as set forth in the Loan Agreement to be performed by
each as a Lender; and (g) each Purchasing Lender represents and warrants to
Transferor Lender, Lenders, Agent and Borrower that it is (A) either (1)
entitled to the benefits of any income tax treaty with the United States of
America that provides for an exemption from the United States withholding tax on
interest and other payments made by Borrowers under the Loan Agreement and the
Other Documents or (2) is engaged in trade or business within the United States
of America and (B) is not a Disqualified Assignee and is an Eligible Assignee.


9.           Schedule I hereto sets for the revised Commitment Percentages of
Transferor Lender and the Commitment Percentage of each Purchasing Lender as
well as administrative information with respect to each Purchasing Lender.


10.         This Commitment Transfer Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principals of conflicts of law other than New York General Obligations Law
5-1401 and 5-1402.


[remainder intentionally blank]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized offices on the
date set forth above.
 

        as Transferor Lender        
 
By:
      Name:       Title:    

 

       
as [a] Purchasing Lender
             
 
By:
      Name:       Title:    


 
PNC BANK, NATIONAL ASSOCIATION
 
as Agent
             
 
By:
      Name:       Title:    

 



 
[IMAGE ENTERTAINMENT, INC.,
 
as Borrowing Agent
       
 
By:
      Name:       Title: ]1  

 

--------------------------------------------------------------------------------

1 If required by Section 16.3 of the Loan Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
 SCHEDULE I TO
COMMITMENT TRANSFER SUPPLEMENT


LIST OF OFFICES, ADDRESSES FOR NOTICE AND COMMITMENT  AMOUNTS
 
 

[Transferor Lender] Revised Commitment Amount  $                 Revised
Commitment Percentage      %                     [Purchasing Lender]  Commitment
Amount $                 Commitment Percentage      %          

 

Address[es] for Notices:                          

 

      Attention:     Telephone:     Telecopier:    

 
 
5

--------------------------------------------------------------------------------

 


Schedule II to
COMMITMENT TRANSFER SUPPLEMENT


[Form of Transfer Effective Notice]




To: __________________________________, as Transferor Lender


and
_____________________________________________, as [a] Purchasing Lender:
 
The undersigned, as Agent under the Revolving Credit and Security Agreement
dated as of June 23, 2011 among Image Entertainment, Inc., a Delaware
corporation (“Image”), Image/Madacy Home Entertainment, LLC, a California
limited liability company (“IMHE”) (Image and IMHE, each a “Borrower”, and
collectively “Borrowers”), the financial institutions named therein (the
“Lenders”) and PNC Bank, National Association, as a Lender and as agent for
Lenders (in such capacity, “Agent”), acknowledges receipt of four (4) executed
counterparts of a completed Commitment Transfer Supplement in the form attached
hereto.1  Terms defined in such Commitment Transfer Supplement are used herein
as therein defined.
 
Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [_______________], 201___.
 

     
PNC BANK, NATIONAL ASSOCIATION
       
as Agent
           
 
   
By:
          Name:           Title:                             ACCEPTED FOR
RECORDATION       IN REGISTER:          

 
 

--------------------------------------------------------------------------------

2 Attach a copy of Commitment Transfer Supplement
 
 
6

--------------------------------------------------------------------------------